

EXHIBIT 10.1
 


 


 


 


 


 


 
SHAREHOLDER RIGHTS PLAN AGREEMENT
 


 
Amended and Restated as of May 4, 2011
 


 
between
 


 
TESCO CORPORATION
 


 
and
 


 
COMPUTERSHARE TRUST COMPANY OF CANADA
 
as Rights Agent
 

 
 

--------------------------------------------------------------------------------

 

SHAREHOLDER RIGHTS PLAN AGREEMENT
 
THIS AGREEMENT dated effective as of the 4th day of May, 2011,
 
BETWEEN:
 
TESCO CORPORATION, a corporation incorporated under the laws of the Province of
Alberta (hereinafter referred to as the "Corporation")
 
OF THE FIRST PART,
 
- and -
 
COMPUTERSHARE TRUST COMPANY OF CANADA, a trust company incorporated under the
laws of Canada (hereinafter referred to as the "Rights Agent")
 
OF THE SECOND PART.
 
WHEREAS:
 
A.
on July 9, 1996, the Corporation implemented a shareholder rights plan (the
"Original Rights Plan"), the terms and conditions of which are set out in the
Shareholder Rights Plan Agreement dated as of July 9, 1996 (the "Original Rights
Plan Agreement") between the Corporation and Montreal Trust Company of Canada,
as rights agent;

 
B.
in order to implement the Original Rights Plan, the board of directors of the
Corporation ("Board of Directors"):

 
 
(i)
authorized the issuance of one right (a "Right") in respect of each Common Share
outstanding at the Close of Business on July 9, 1996 (the "Record Time"), which
distribution was made to shareholders of record at the Record Time;

 
 
(ii)
authorized the issuance of one Right in respect of each Common Share issued
after the Record Time and prior to the earlier of the Separation Time and the
Expiration Time; and

 
 
(iii)
authorized the issuance of Rights Certificates to holders of Rights pursuant to
the terms and subject to the conditions set forth in the Original Rights Plan
Agreement;

 
C.
each Right entitles the holder thereof, after the Separation Time, to purchase
securities of the Corporation pursuant to the terms and subject to the
conditions set forth in the Original Rights Plan Agreement;

 
D.
the Original Rights Plan Agreement was subsequently confirmed by the
shareholders of the Corporation at the annual general and special meeting of
shareholders of the Corporation held on August 22, 1996;

 

 
Exh. 10.1 - 1

--------------------------------------------------------------------------------

 



 
E.
pursuant to an agreement dated January 26, 2001, Montreal Trust Company of
Canada assigned all of its rights, duties and obligations under the Original
Rights Plan Agreement to the Rights Agent;

 
F.
the Original Rights Plan was amended and restated on March 14, 2002 (the
"Amended and Restated Rights Plan") pursuant to the terms and conditions of the
Original Rights Plan Agreement as amended and restated on March 14, 2002 (the
"Amended and Restated Rights Plan Agreement") and the Amended and Restated
Rights Plan Agreement was subsequently ratified, confirmed and approved at the
annual general and special meeting of shareholders of the Corporation held on
May 16, 2002;

 
G.
the Amended and Restated Rights Plan was recommended for continuation and
renewal (the "Second Amended and Restated Rights Plan") by the Board of
Directors at the annual general and special meeting of the Shareholders of the
Corporation which occurred on May 13, 2005 and was subsequently approved for
renewal and was amended and restated pursuant to a majority of votes cast by
Independent Shareholders in favour of the renewal until the termination of the
annual general and special meeting of shareholders of the Corporation in 2008;

 
H.
the Second Amended and Restated Rights Plan was recommended for continuation and
renewal (the "Third Amended and Restated Rights Plan") by the Board of Directors
at the annual general and special meeting of the Shareholders of the Corporation
which occurred on May 20, 2008 and was subsequently approved for renewal and was
amended and restated pursuant to a majority of votes cast by Independent
Shareholders in favour of the renewal until the termination of the annual
general and special meeting of shareholders of the Corporation in 2011;

 
I.
the Board of Directors has determined that it is advisable to continue the
Amended and Restated Rights Plan (the "Fourth Amended and Restated Rights Plan")
subject to certain amendments and updates as included herein to ensure, to the
extent possible, that all shareholders of the Corporation are treated equally
and fairly in connection with any take-over bid for the Corporation and to
ensure that the Board of Directors is provided with a sufficient period of time
to evaluate unsolicited take-over bids and to explore and develop alternatives
to maximize shareholder value;

 
J.
the Board of Directors has submitted at the annual general and special meeting
of shareholders of the Corporation held on May 4, 2011 a resolution to the
Independent Shareholders approving the Fourth Amended and Restated Rights Plan
under this Agreement and approving this Agreement and such resolution was duly
passed by the Independent Shareholders;

 
K.
the foregoing recitals and statements of fact are made by the Corporation and
not the Rights Agent; and

 
L.
all capitalized terms used in the foregoing recitals shall have the meanings
attributed thereto in this Agreement;

 

 
Exh. 10.1 - 2

--------------------------------------------------------------------------------

 



 
NOW THEREFORE in consideration of the premises and the respective agreements set
forth herein, the parties hereby agree as follows:
 
 
ARTICLE 1
 
 
CERTAIN DEFINITIONS
 
1.1 Certain Definitions
 
For purposes of this Agreement, the following terms have the meanings indicated:
 
(a)  
"Acquiring Person" shall mean any Person who is the Beneficial Owner of 20% or
more of the outstanding Common Shares; provided, however, that the term
"Acquiring Person" shall not include:

 
(i)  
the Corporation or any Subsidiary of the Corporation;

 
(ii)  
any Person who becomes the Beneficial Owner of 20% or more of the outstanding
Common Shares as a result of any one or a combination of:

 
(A)  
an acquisition or redemption or conversion by the Corporation of Common Shares
which, by reducing the number of Common Shares outstanding, increases the
percentage of Common Shares Beneficially Owned by such Person to 20% or more of
the Common Shares then outstanding ("Share Acquisitions or Redemptions");

 
(B)  
share acquisitions made pursuant to a Permitted Bid or a Competing Permitted Bid
("Permitted Bid Acquisitions") provided, however, that if a Take-over Bid that
qualified as a Permitted Bid when made ceases to be a Permitted Bid because it
ceases to meet any or all of the requirements set forth in subsection 1.1(u)
prior to the time it expires (after giving effect to any extension) or is
withdrawn, any acquisition of Common Shares made pursuant to such Take-over Bid
shall not be a Permitted Bid Acquisition;

 
share acquisitions (1) in respect of which the Board of Directors has waived the
application of Section 3.1 pursuant to Sections 5.1(b), (c) or (d); or (2) which
were made on or prior to the Record Time; or (3) which were made pursuant to a
dividend reinvestment plan of the Corporation; or (4) pursuant to the receipt
and/or exercise of rights issued by the Corporation to all the holders of the
Common Shares to subscribe for or purchase Common Shares or Convertible
Securities, provided that such rights are acquired directly from the Corporation
and not from any other Person and provided that such Person does not thereby
acquire a greater percentage of Common Shares or Convertible Securities than the
Person's percentage of Common Shares Beneficially Owned immediately prior to the
receipt and/or exercise of such rights; or (5) pursuant to a distribution by the
Corporation of Common Shares or Convertible Securities (and the conversion of
such Convertible Securities) made pursuant to a prospectus or by way of private
placement, provided that such Person does not thereby acquire a greater
percentage of such Common Shares or Convertible Securities than the Person's
percentage of Common Shares Beneficially Owned immediately prior to such
distribution; or (6) pursuant to a plan of arrangement, amalgamation or other
statutory procedure requiring shareholder approval; or
 

 
Exh. 10.1 - 3

--------------------------------------------------------------------------------

 

(7) pursuant to a distribution by the Corporation of Common Shares or
Convertible Securities upon the exercise by an individual employee of stock
options granted under a stock option plan of the Corporation or rights to
purchase securities granted under a share purchase plan of the Corporation,
provided that (i) all necessary stock exchange approvals for such stock option
plan or share purchase plan have been obtained and such stock option plan or
share purchase plan complies with the terms and conditions of such approvals and
(ii) such Person does not become the Beneficial Owner of more than 25% of the
Common Shares outstanding immediately prior to the distribution, and in making
this determination the Common Shares to be issued to such Person in the
distribution shall be deemed to be held by such Person but shall not be included
in the aggregate number of outstanding Common Shares immediately prior to the
distribution ("Exempt Acquisitions");
 
(C)  
the acquisition of Common Shares upon the exercise of Convertible Securities
received by such Person pursuant to a Permitted Bid Acquisition, an Exempt
Acquisition or a Pro Rata Acquisition (as defined below) ("Convertible Security
Acquisitions"); or

 
(D)  
acquisitions as a result of a stock dividend, a stock split or other event
pursuant to which such Person receives or acquires Common Shares or Convertible
Securities on the same pro rata basis as all other holders of Common Shares,
provided that such Person does not thereby acquire a greater percentage of such
Common Shares or Convertible Securities than the Person's percentage of Common
Shares Beneficially Owned immediately prior to such acquisition ("Pro Rata
Acquisitions");

 
provided, however, that if such Person shall become the Beneficial Owner of 20%
or more of the Common Shares then outstanding by reason of any one or a
combination of (i) Share Acquisitions or Redemptions, (ii) Permitted Bid
Acquisitions, (iii) Exempt Acquisitions, (iv) Convertible Security Acquisitions,
or (v) Pro Rata Acquisitions and, after such Share Acquisitions or Redemptions
or Permitted Bid Acquisitions or Exempt Acquisitions or Convertible Security
Acquisitions or Pro Rata Acquisitions, such Person becomes the Beneficial Owner
of more than an additional 1.00% of the number of Common Shares outstanding
other than pursuant to any one or combination of Share Acquisitions or
Redemptions, Permitted Bid Acquisitions, Exempt Acquisitions or Convertible
Security Acquisitions or Pro Rata Acquisitions, then as of the date of any such
acquisition such Person shall become an "Acquiring Person";
 
(iii)  
a Person who is the Beneficial Owner of 20% or more of the outstanding Common
Shares at the Record Time provided, however, that if such Person shall after the
Record Time become the Beneficial Owner of more than an additional 1.00% of the
number of Common Shares outstanding other than pursuant to Share Acquisitions or
Redemptions, Permitted Bid Acquisitions, Exempt Acquisitions, Convertible
Security Acquisitions or Pro Rata Acquisitions, then as of the date of any such
acquisition such Person shall become an "Acquiring Person";

 

 
Exh. 10.1 - 4

--------------------------------------------------------------------------------

 



 
(iv)  
for a period of 10 days after the Disqualification Date, any Person who becomes
the Beneficial Owner of 20% or more of the outstanding Common Shares as a result
of such Person becoming disqualified from relying on clause 1.l(d)(B) solely
because such Person makes or announces an intention to make a Take-over Bid,
either alone or by acting jointly or in concert with any other Person. For the
purposes of this definition, "Disqualification Date" means the first date of
public announcement that any Person is making or intends to make a Take-over
Bid; or

 
(v)  
an underwriter or member of a banking or selling group acting in such capacity
that becomes the Beneficial Owner of 20% or more of the Common Shares in
connection with a distribution of securities pursuant to an underwriting
agreement or similar agreement entered into by the Corporation.

 
(b)  
"Affiliate" shall mean, when used to indicate a relationship with a specified
body corporate, a Person that directly or indirectly, through one or more
intermediaries, controls or is a body corporate controlled by, or under common
control with, such specified body corporate.

 
(c)  
"Annual Cash Dividend" shall mean cash dividends paid in any fiscal year of the
Corporation to the extent that such cash dividends do not exceed, in the
aggregate on a per share basis, in any fiscal year, the greatest of:

 
(i)  
200% of the aggregate amount of cash dividends, on a per share basis, declared
payable by the Corporation on its Common Shares in the three immediately
preceding fiscal years; and

 
(ii)  
300% of the arithmetic mean of the aggregate amounts of the cash dividends, on a
per share basis, declared payable by the Corporation on its Common Shares in its
three immediately preceding fiscal years; and

 
(iii)  
100% of the aggregate consolidated net income of the Corporation, before
extraordinary items, for its immediately preceding fiscal year divided by the
number of Common Shares outstanding as at the end of such fiscal year.

 
(d)  
"Associate" of a specified individual shall mean any individual to whom such
specified individual is married or with whom such specified individual is living
in a conjugal relationship outside marriage, or any relative of such specified
individual who has the same residence as such specified individual.

 
(e)  
A Person shall be deemed the "Beneficial Owner", and to have "Beneficial
Ownership", of, and to "Beneficially Own":

 

 
Exh. 10.1 - 5

--------------------------------------------------------------------------------

 



 
(i)  
any securities which such Person or any of such Person's Affiliates or
Associates owns at law or in equity and includes any Common Shares in respect of
which such Person or any of such Person's Affiliates or Associates owns at law
or in equity any related installment receipts;

 
(ii)  
any securities which such Person or any of such Person's Affiliates or
Associates has the right to acquire (A) upon the exercise of any Convertible
Securities, or (B) pursuant to any agreement, arrangement or understanding
provided such right is exercisable immediately or within a period of 60 days
thereafter and whether or not on condition or the happening of any contingency
or the making of any payment (other than customary agreements with and between
underwriters and banking group or selling group members with respect to a
distribution of securities or pursuant to a pledge of securities); and

 
(iii)  
any securities which are Beneficially Owned within the meaning of clauses
1.1(d)(i) or (ii) above by any other Person with whom such Person is acting
jointly or in concert;

 
provided, however, that a Person shall not be deemed the "Beneficial Owner", or
to have "Beneficial Ownership", of, or to "Beneficially Own", any security:
 
(A)  
where (1) the holder of such security has agreed to deposit or tender such
security pursuant to a Permitted Lock-up Agreement to a Take-over Bid made by
such Person or any of such Person's Affiliates or Associates or any other Person
referred to in clause 1.l(d)(iii) or (2) such security has been deposited or
tendered pursuant to a Take-over Bid made by such Person or any of such Person's
Affiliates or Associates or any other Person referred to in clause 1.l(d )(iii)
until the earliest time at which any such tendered security is accepted
unconditionally for payment or exchange or is taken up and paid for; or

 
where such Person, any of such Person's Affiliates or Associates or any other
Person referred to in clause 1.1(d)(iii), holds such security provided that (1)
the ordinary business of such Person (the "Investment Manager") includes the
management of investment funds for others and such security is held by the
Investment Manager in the ordinary course of such business in the performance of
such Investment Manager's duties for the account of any other Person, including
non-discretionary accounts held on behalf of a client by a broker or dealer
registered under applicable laws, or (2) such Person (the "Trust Company") is
licensed to carry on the business of a trust company under applicable laws and,
as such, acts as trustee or administrator or in a similar capacity in relation
to the estates of deceased or incompetent Persons or in relation to other
accounts and holds such security in the ordinary course of such duties for the
estates of deceased or incompetent Persons or for such other accounts, or
 

 
Exh. 10.1 - 6

--------------------------------------------------------------------------------

 

(3) such Person (the "Plan Trustee") is the administrator or trustee of one or
more pension funds or plans (each a "Plan") registered under applicable laws and
holds such security for the purposes of its activity as such, or (4) such Person
is a Plan or is a Person established by statute (the "Statutory Body") for
purposes that include, and the ordinary business or activity of such Person
includes the management of investment funds for employee benefit plans, pension
plans, insurance plans (other than plans administered by insurance companies) or
various public bodies, or (5) such Person is a Crown agent or agency; provided
in any of the above cases, that the Investment Manager, the Trust Company, the
Plan Trustee, the Plan, the Statutory Body or the Crown agent or agency, as the
case may be, is not then making a Take-over Bid or has not announced a current
intention to make a Take-over Bid, other than an Offer to Acquire Common Shares
or other securities pursuant to a distribution by the Corporation, by means of a
Permitted Bid or by means of ordinary market transactions (including
pre-arranged trades entered into in the ordinary course of business of such
Person) executed through the facilities of a stock exchange or organized
over-the-counter market, alone or by acting jointly or in concert with any other
Person; or
 
(B)  
because such Person is a client of or has an account with the same Investment
Manager as another Person on whose account the Investment Manager holds such
security, or where such Person is a client of or has an account with the same
Trust Company as another Person on whose account the Trust Company holds such
security, or where such Person is a Plan and has a Plan Trustee who is also a
Plan Trustee for another Plan on whose account the Plan Trustee holds such
security; or

 
(C)  
where such Person (i) is a client of an Investment Manager and such security is
owned at law or in equity by the Investment Manager, or (ii) has an account with
a Trust Company and such security is owned at law or in equity by the Trust
Company, or (iii) is a Plan and such security is owned at law or in equity by
the Plan Trustee; or

 
(D)  
where such Person is the registered holder of securities as a result of carrying
on the business of, or acting as a nominee of, a securities depositary.

 

 
Exh. 10.1 - 7

--------------------------------------------------------------------------------

 



 
For purposes of this Agreement, the percentage of Common Shares Beneficially
Owned by any Person shall be and be deemed to be the product determined by the
formula:
 
100 x A/B
 
Where:
 
 
A =
the number of votes for the election of all directors generally attaching to the
Common Shares Beneficially Owned by such Person; and

 
 
B =
the number of votes for the election of all directors generally attaching to all
outstanding Common Shares.

 
For the purposes of the foregoing formula, where any Person is deemed to
Beneficially Own unissued Common Shares which may be acquired pursuant to
Convertible Securities, such Common Shares shall be deemed to be outstanding for
the purpose of calculating the percentage of Common Shares Beneficially Owned by
such Person in both the numerator and the denominator, but no other unissued
Common Shares which may be acquired pursuant to any other outstanding
Convertible Securities held by other Persons shall, for the purposes of that
calculation, be deemed to be outstanding.
 
(f)  
"Business Corporations Act" shall mean the Business Corporations Act, R.S.A.
2000, c. B-9, as amended, and the regulations thereunder, and any comparable or
successor laws or regulations thereto.

 
(g)  
"Business Day" shall mean any day other than a Saturday, Sunday or a day that is
treated as a holiday at the Corporation's principal executive offices in
Houston, Texas.

 
(h)  
"Close of Business" on any given date shall mean the time on such date (or, if
such date is not a Business Day, the time on the next succeeding Business Day)
at which the office of the transfer agent for the Common Shares in Calgary,
Alberta (or, after the Separation Time, the offices of the Rights Agent in
Calgary, Alberta) becomes closed to the public.

 
(i)  
"Common Shares" shall mean the common shares in the capital of the Corporation
as constituted on the date hereof and any other shares of the Corporation into
which such common shares may be subdivided, consolidated, reclassified or
changed.

 
(j)  
"Competing Permitted Bid" shall mean a Take-over Bid that:

 
(i)  
is made after a Permitted Bid has been made and prior to the expiry of the
Permitted Bid;

 
(ii)  
satisfies all components of the definition of a Permitted Bid other than the
requirements set out in clause (ii) of that definition; and

 
(iii)  
contains, and the take-up and payment for securities tendered or deposited is
subject to, an irrevocable and unqualified condition that no Common Shares will
be taken up or paid for pursuant to the Take-over Bid prior to the Close of
Business on the date that is no earlier than the later of (1) the 60th day after
the date on which the earliest Permitted Bid which preceded the Competing
Permitted Bid was made, and (2) 35 days after the date of the Take-over Bid
constituting the Competing Permitted Bid.

 
(k)  
"Convertible Securities" shall mean at any time:

 
(i)  
any right (contractual or otherwise and regardless of whether such right
constitutes a security) to acquire Common Shares from the Corporation; and

 
(ii)  
any securities issued by the Corporation from time to time (other than the
Rights) carrying any exercise, conversion or exchange right;

 
which is then exercisable or exercisable within a period of 60 days from that
time pursuant to which the holder thereof may acquire Common Shares or other
securities which are convertible into or exercisable or exchangeable for Common
Shares (in each case, whether such right is then exercisable or exercisable
within a period of 60 days from that time and whether or not on condition or the
happening of any contingency).
 
 
Exh. 10.1 - 8

--------------------------------------------------------------------------------

 
(l)  
"Exercise Price" shall mean, as of any date, the price at which a holder may
purchase the securities issuable upon exercise of one whole Right and, until
adjustment thereof in accordance with the terms hereof, the Exercise Price shall
be:

 
(i)  
until the Separation Time, an amount equal to three times the Market Price, from
time to time, per Common Share; and

 
(ii)  
from and after the Separation Time, an amount equal to three times the Market
Price, as at the Separation Time, per Common Share;

 
(m)  
"Expiration Time" shall mean the earlier of:

 
(i)  
the Termination Time; and

 
(ii)  
the termination of the annual meeting of the shareholders of the Corporation in
the year 2014;

 
or, if the continued existence of this Agreement is ratified at such annual
meeting by resolution passed by a majority of votes cast by Independent
Shareholders who vote in respect thereof in accordance with Section 5.18,
"Expiration Time" shall mean the earlier of the Termination Time and the
termination of the annual meeting of shareholders of the Corporation in the year
2017;
 
(n)  
A "Flip-in Event" shall mean a transaction occurring as a result of which any
Person shall become an Acquiring Person provided, however, that a Flip-in Event
shall be deemed to occur at the Close of Business on the tenth day (or such
later day as the Board of Directors may determine) after the Stock Acquisition
Date.

 
(o)  
"Independent Shareholders" shall mean holders of Common Shares excluding (i) any
Acquiring Person; or (ii) any Person that is making or has announced a current
intention to make a Take-over Bid for Common Shares (including a Permitted Bid
and a Competing Permitted Bid) other than a Person referred to in Section
1.l(d)(B), but excluding any such Person if the Take-over Bid so announced or
made by such Person has been withdrawn, terminated or expired; or (iii) any
Affiliate or Associate of such Acquiring Person or Persons referred to in clause
(ii); or (iv) any Person acting jointly or in concert with such Acquiring Person
or a Person referred to in clause (ii); or (v) a Person who is a trustee of any
employee benefit plan, share purchase plan, deferred profit sharing plan or any
similar plan or trust for the benefit of employees of the Corporation or a
Subsidiary of the Corporation, unless the beneficiaries of the plan or trust
direct the manner in which the Common Shares are to be voted or direct whether
the Common Shares are to be tendered to a Take-over Bid.

 

 
Exh. 10.1 - 9

--------------------------------------------------------------------------------

 



 
(p)  
"Market Price" per security of any securities on any date of determination shall
mean the average of the daily closing price per security of such securities
(determined as described below) on each of the 20 consecutive Trading Days
through and including the Trading Day immediately preceding such date; provided,
however, that if an event of a type analogous to any of the events described in
Section 2.3 hereof shall have caused the price used to determine the closing
price per security on any Trading Day not to be fully comparable with the price
used to determine the closing price per security on such date of determination
or, if the date of determination is not a Trading Day, on the immediately
preceding Trading Day, each such price so used shall be appropriately adjusted
in a manner analogous to the applicable adjustment provided for in Section 2.3
hereof in order to make it fully comparable with the price per security used to
determine the closing price per security on such date of determination or, if
the date of determination is not a Trading Day, on the immediately preceding
Trading Day.  The "closing price per security" of any securities on any date
shall be:

 
(i)  
the closing board lot sale price or, if such price is not available, the average
of the closing bid and asked prices, for such securities as reported by the
principal stock exchange (as determined by the Board of Directors) on which such
securities are listed or admitted to trading;

 
(ii)  
if, for any reason, none of such prices are available on such date or the
securities are not listed or admitted to trading on a stock exchange, the last
sale price, or in case no sale takes place on such date, the average of the high
bid and low asked prices for such securities in the over-the-counter market, as
quoted by any reporting system then in use (as selected by the Board of
Directors); or

 
(iii)  
if the securities are not listed or admitted to trading as contemplated in
clause 1.1(p)(i) or (ii), the average of the closing bid and asked prices as
furnished by a professional market maker making a market in the securities
selected by the Board of Directors;

 
provided, however, that if on any such date the Closing Price Per Security
cannot be determined in accordance with the foregoing, the Closing Price Per
Security of such securities on such date shall mean the fair value per share of
such securities on such date as determined in good faith by the Board of
Directors after consultation with a nationally recognized investment dealer or
investment banker with respect to the fair value per share of such securities;
provided further that if an event of a type analogous to any of the events
described in Section 2.3 hereof has caused any price used to determine the
Market Price on any Trading Day not to be
 

 
Exh. 10.1 - 10

--------------------------------------------------------------------------------

 

fully comparable with the price as so determined on the Trading Day immediately
preceding such date of determination, each price so used shall be appropriately
adjusted in a manner analogous to the applicable adjustment provided for in
Section 2.3 hereof in order to make it fully comparable with the price on the
Trading Day immediately preceding such date of determination.  The Market Price
shall be expressed in U.S. dollars.
 
(q)  
"Offer to Acquire" shall include:

 
(i)  
an offer to purchase, or a solicitation of an offer to sell, or a public
announcement of an intention to make such an offer or solicitation, Common
Shares; and

 
(ii)  
an acceptance of an offer to sell Common Shares, whether or not such offer to
sell has been solicited;

 
or any combination thereof, and the Person accepting an offer to sell shall be
deemed to be making an Offer to Acquire to the Person that made the offer to
sell.
 
(r)  
"Offeror's Securities" shall mean Common Shares Beneficially Owned on the date
of an Offer to Acquire by any Person who is making a Take-over Bid and by such
Person's Affiliates and Associates and by any Person acting jointly and in
concert with such Person or such Person's Affiliate and Associates and "Offeror"
means a Person who has announced (and has not withdrawn) an intention to make or
who has made (and has not withdrawn) a Take-over Bid other than a Person who has
completed a Permitted Bid or a Competing Permitted Bid.

 
(s)  
"Permitted Bid" shall mean a Take-over Bid made by a Person by means of a
take-over bid circular and which also complies with the following additional
provisions:

 
(i)  
the Take-over Bid is made to all holders of record of Common Shares, other than
the Offeror;

 
(ii)  
the Take-over Bid contains, and the take-up and payment for Common Shares
tendered or deposited thereunder is subject to, an irrevocable and unqualified
condition that no Common Shares shall be taken up or paid for pursuant to the
Take-over Bid prior to the Close of Business on a date which is not less than 60
days following the date of the Take-over Bid;

 
(iii)  
the Take-over Bid contains an irrevocable and unqualified condition that, unless
the Take-over Bid is withdrawn, Common Shares may be deposited pursuant to the
Take-over Bid at any time prior to the Close of Business on the date of first
take-up or payment for Common Shares and that all Common Shares deposited
pursuant to the Take-over Bid may be withdrawn at any time prior to the Close of
Business on such date;

 
(iv)  
the Take-over Bid contains an irrevocable and unqualified condition that more
than 50% of the outstanding Common Shares held by Independent Shareholders,
determined as at the date of first take-up or payment for Common Shares under
the Take-over Bid, must be deposited to the Take-over Bid and not withdrawn at
the Close of Business on the date of first take-up or payment for Common Shares;
and

 

 
Exh. 10.1 - 11

--------------------------------------------------------------------------------

 



 
(v)  
the Take-over Bid contains an irrevocable and unqualified condition that in the
event that more than 50% of the then outstanding Common Shares held by
Independent Shareholders shall have been deposited to the Take-over Bid and not
withdrawn as at the date of first take-up or payment for Common Shares under the
Take-over Bid, the Offeror will make a public announcement of that fact and the
Take-over Bid will remain open for deposits and tenders of Common Shares for not
less than 10 Business Days from the date of such public announcement;

 
provided that if a Take-over Bid constitutes a Competing Permitted Bid, the term
"Permitted Bid" shall also mean the Competing Permitted Bid.
 
(t)  
"Permitted Lock-up Agreement" shall mean an agreement (the "Lock-up Agreement")
between a Person, any of such Person's Affiliates or Associates or any other
Person referred to in clause 1.1(e)(iii) and one or more holders of Common
Shares (each such holder herein referred to as a "Locked-up Person") (the terms
of which are publicly disclosed and a copy of which is made available to the
public, including the Corporation, not later than the date the Lock-up Bid (as
defined below) is publicly announced or, if the Lock-up Bid has been publicly
announced prior to the date of the Lock-up Agreement, not later than the date of
the Lock-up Agreement) pursuant to which each such Locked-up Person agrees to
deposit or tender Common Shares to a Take-over Bid (the "Lock-up Bid") made or
to be made by the Person, any of such Person's Affiliates or Associates or any
other Person referred to in clause 1.1(e)(iii), provided that:

 
(i)  
the Lock-up Agreement permits the Locked-up Person to withdraw its Common Shares
from the Lock-up Agreement in order to deposit or tender the Common Shares to
another Take-over Bid or to support another transaction prior to the Common
Shares being taken up and paid for under the Lock-up Bid, so long as the other
Take-over Bid or transaction:

 
(A)  
offers a price or value per Common Share that exceeds the price or value per
Common Share offered under the Lock-up Bid; or

 
(B)  
if the number of Common Shares offered to be purchased under the Lock-up
Agreement is less than 100% of the number of Common Shares held by Independent
Shareholders, is for a number of Common Shares which is greater than the number
of Common Shares that the Offeror has offered to purchase under the Lock-up Bid
by such number as may have been agreed to in the Lock-up Agreement, provided
that such agreed upon number is not greater than 7% of the number of Common
Shares offered to be purchased under such Lock-up Bid at a price or value per
Common Share that is not less than the price or value per Common Share offered
under such Lock-up Bid; or

 

 
Exh. 10.1 - 12

--------------------------------------------------------------------------------

 



 
(C)  
offers a price or value for each Common Share which is greater than the price or
value for each Common Share offered under the Lock-up Bid by as much as or more
than a specified amount provided that such specified amount is not greater than
7% of the price or value offered under such Lock-up Bid; and,

 
for greater clarity, the Lock-up Agreement may (1) contain a right of first
refusal, (2) require a period of delay to give the Person who made the Lock-up
Bid an opportunity to match or better the consideration or value offered in the
other Take-over Bid or transaction or to offer to purchase or otherwise acquire
the same number of Common Shares subject to the other Take-over Bid or
transaction or (3) contain other similar limitations on a Locked-up Person's
right to withdraw Common Shares from the Lock-up Agreement, so long as any such
limitation does not preclude the exercise by the Locked-up Person of the right
to withdraw Common Shares during the period of the other Take-over Bid or
transaction; and
 
(ii)  
no "break-up" fees, "top-up" fees, penalties, expenses or other amounts that
exceed in the aggregate the greater of:

 
(A)  
the cash equivalent of 2½% of the price or value of the consideration payable
under the Lock-up Bid to the Locked-up Person; and

 
(B)  
50% of the amount by which the price or value of the consideration payable under
another Take-over Bid or transaction to a Locked-up Person exceeds the price or
value of the consideration that such Locked-up Person would have received under
the Lock-up Bid;

 
shall be payable by such Locked-up Person pursuant to the Lock-up Agreement in
the event such Locked-up Person fails to deposit or tender Common Shares to the
Lock-up Bid or withdraws Common Shares previously tendered thereto in order to
deposit or tender such Common Shares to another Take-over Bid or support another
transaction.
 
(u)  
"Person" shall mean any individual, firm, partnership, association, trust,
trustee, personal representative, body corporate, corporation, unincorporated
organization, syndicate, government or governmental agency, or other entity.

 
(v)  
"Record Time" shall mean the Close of Business on July 9, 1996.

 
(w)  
"Securities Act" shall mean the Securities Act, R.S.A. 2000, c. S-4, as amended,
and the rules and regulations thereunder, and any comparable or successor laws,
rules or regulations thereto.

 

 
Exh. 10.1 - 13

--------------------------------------------------------------------------------

 



 
(x)  
"Separation Time" shall mean, subject to Section 5.l(d), the Close of Business
on the tenth Business Day after the earlier of:

 
(i)  
the Stock Acquisition Date;

 
(ii)  
the date of the commencement of, or first public announcement of the intent of
any Person (other than the Corporation or any Subsidiary of the Corporation) to
commence a Take-over Bid (other than a Take-over Bid which is a Permitted Bid or
a Competing Permitted Bid or a Take-over Bid in respect of which the Board of
Directors has waived the application of Section 3.1), provided that, if any
Take-over Bid referred to in this clause (ii) expires, is cancelled, terminated
or otherwise withdrawn prior to the Separation Time, such Take-over Bid shall be
deemed, for purposes of this Section 1.1(y), never to have been made; and

 
(iii)  
the date upon which a Permitted Bid or Competing Bid ceases to be such;

 
or such later date as may be determined by the Board of Directors acting in good
faith.
 
(y)  
"Stock Acquisition Date" shall mean the first date of public announcement
(which, for purposes of this definition, shall include, without limitation, a
report filed pursuant to Section 176 of the Securities Act or Section 13(d) of
the 1934 Exchange Act) by the Corporation or an Acquiring Person of facts
indicating that a Person has become an Acquiring Person.

 
(z)  
"Subsidiary" of any specified corporation or other entity shall mean any
corporation or other entity that is

 
(i)  
controlled by

 
(A)  
that other corporation or entity; or

 
(B)  
that other corporation or entity and one or more other corporations or entities,
each of which is controlled by that other; or

 
(C)  
two or more corporations or other entities, each of which is controlled by that
other; or

 
(ii)  
it is a Subsidiary of a corporation or entity that is that other corporation or
entitity's Subsidiary.

 
(aa)  
"Take-over Bid" shall mean an Offer to Acquire Common Shares and/or Convertible
Securities, if the Common Shares, together with the Common Shares into which the
Convertible Securities are convertible, if applicable, are subject to the Offer
to Acquire and constitute in the aggregate 20% or more of the outstanding Common
Shares at the date of the Offer to Acquire.

 

 
Exh. 10.1 - 14

--------------------------------------------------------------------------------

 



 
(bb)  
"Termination Time" shall mean the time at which the right to exercise Rights
shall terminate pursuant to Section 5.1 or 5.18 hereof.

 
(cc)  
"Trading Day", when used with respect to any securities, shall mean a day on
which the principal securities exchange on which such securities are listed or
admitted to trading is open for the transaction of business or, if the
securities are not listed or admitted to trading on any securities exchange, a
Business Day.

 
(dd)  
"1933 Securities Act" shall mean the United States Securities Act of 1933, as
amended, and the rules and regulations thereunder, and any comparable or
successor laws or regulations thereto.

 
(ee)  
"1934 Exchange Act" shall mean the United States Securities Exchange Act of
1934, as amended, and the rules and regulations thereunder, and any comparable
or successor laws or regulations thereto.

 
1.2 Currency
 
All sums of money which are referred to in this Agreement are expressed in
lawful money of the United States.
 
1.3 Acting Jointly or in Concert
 
For purposes of this Agreement, a Person is acting jointly or in concert with
another Person if such Person has any agreement, arrangement or understanding
(whether formal or informal and whether or not in writing) with such other
Person to acquire or Offer to Acquire any Common Shares (other than (i)
customary agreements with and between underwriters and banking group or selling
group members with respect to a distribution of securities, and (ii) pursuant to
a pledge of securities in the ordinary course of business).
 
1.4 Control
 
A Person is "controlled" by another Person or two or more other Persons acting
jointly or in concert if:
 
(a)  
in the case of a body corporate, securities entitled to vote in the election of
directors of such body corporate carrying more than 50% of the votes for the
election of directors are held, directly or indirectly, by or for the benefit of
the other Person or Persons acting jointly or in concert and the votes carried
by such securities are entitled, if exercised, to elect a majority of the board
of directors of such body corporate; or

 

 
Exh. 10.1 - 15

--------------------------------------------------------------------------------

 



 
(b)  
in the case of a Person which is not a body corporate, more than 50% of the
voting or equity interests of such entity are held, directly or indirectly, by
or for the benefit of the other Person or Persons acting jointly or in concert;

 
and "controls", "controlling" and "under common control with" shall be
interpreted accordingly.
 
1.5 Definition of Agreement
 
For purposes of this Agreement, "Agreement" means the Fourth Amended and
Restated Rights Plan Agreement, as amended and restated as of May 4, 2011 and as
the same may be further amended or supplemented from time to time. References in
this Agreement to "hereto", "hereof", "herein", "hereby" and "hereunder" and
similar expressions mean and refer to this Agreement as a whole and not to any
particular part of this Agreement.
 
 
ARTICLE 2
 
 
THE RIGHTS
 
2.1 Issue of Rights; Legend on Common Share Certificates
 
(a)  
One Right has been issued in respect of each Common Share outstanding as at the
Record Time and in respect of each Common Share issued after the Record
Time.  One Right shall continue to be issued in respect of each Common Share
issued after the date of this Agreement and prior to the earlier of the
Separation Time and the Expiration Time.

 
(b)  
Certificates for the Common Shares issued after the Record Time but prior to the
earlier of the Separation Time and the Expiration Time shall evidence one Right
for each Common Share represented thereby and, commencing as soon as reasonably
practicable after the Record Time, shall have impressed on, printed on, written
on or otherwise affixed to them the following legend:

 
Until the earlier of Separation Time or the Expiration Time (as defined in the
Rights Agreement referred to below), this certificate also evidences and
entitles the holder hereof to certain Rights as set forth in a Shareholder
Rights Plan Agreement, dated as of July 9, 1996, as amended and restated on
March 14, 2002, May 13, 2005,  May 20, 2008 and May 4, 2011, as such from time
to time may be amended, restated, varied or replaced, (the "Rights Agreement")
between Tesco Corporation (the "Corporation") and Computershare Trust Company of
Canada, as Rights Agent, the terms of which are hereby incorporated herein by
reference and a copy of which is on file at the principal executive office of
the Corporation and may be inspected by shareholders of the
 

 
Exh. 10.1 - 16

--------------------------------------------------------------------------------

 

Corporation during normal business hours.  In certain circumstances, as set
forth in the Rights Agreement, such Rights may be amended or redeemed, may
expire, may become void (if, in certain cases, they are "Beneficially Owned" by
an "Acquiring Person", as such terms are defined in the Rights Agreement, or a
transferee thereof) or may be evidenced by separate certificates and may no
longer be evidenced by this certificate.  The Corporation will mail or arrange
for the mailing of a copy of the Rights Agreement to the holder of this
certificate, without charge, as soon as practicable after the receipt of a
written request therefor.
 
Certificates representing Common Shares that are issued and outstanding at the
Record Time shall evidence one Right for each Common Share evidenced thereby
notwithstanding the absence of the foregoing legend until the earlier of the
Separation Time and the Expiration Time.
 
2.2 Initial Exercise Price; Exercise of Rights; Detachment of Rights
 
(a)  
Subject to adjustment as herein set forth, each Right will entitle the holder
thereof, after the Separation Time and prior to the Expiration Time, to
purchase, for the Exercise Price, as at the Business Day immediately preceding
the day of exercise of the Right, one Common Share.  Notwithstanding any other
provision of this Agreement, any Rights held by the Corporation or any of its
Subsidiaries shall be void.

 
(b)  
Until the Separation Time:

 
(i)  
no Right may be exercised; and

 
 
(ii)
each Right will be evidenced by the certificate for the associated Common Share
registered in the name of the holder thereof (which certificate shall also be
deemed to be a Rights Certificate) and will be transferable only together with,
and will be transferred by a transfer of, such associated Common Share.

 
 
(c) 
After the Separation Time and prior to the Expiration Time, the Rights (i) may
be exercised; and (ii) the registration and transfer of the Rights shall be
independent of Common Shares. Promptly following the Separation Time the Rights
Agent will mail to each holder of record of Common Shares as of the Separation
Time (other than an Acquiring Person and, in respect of any Rights Beneficially
Owned by such Acquiring Person which are not held of record by such Acquiring
Person, the holder of record of such Rights (a "Nominee")) and to each holder of
Convertible Securities (other than an Acquiring Person or the Nominee of an
Acquiring Person) at such holder's address as shown by the records of the
Corporation (the Corporation hereby agreeing to furnish copies of such records
to the Rights Agent for this purpose), (x) a certificate (a "Rights
Certificate") in substantially the form of Exhibit A hereto with registration
particulars appropriately completed, representing the number of Rights held by
such holder at the Separation Time and having such marks of identification or
designation and such legends, summaries or endorsements printed thereon as the
Corporation may deem appropriate and as are not inconsistent with the provisions
of this Agreement, or as may be required to comply with any law or with any rule
or regulation made pursuant thereto or with any rule or regulation of any stock
exchange or quotation system on which the Rights may from time to time be listed
or traded, or to conform to usage, and (y) a disclosure statement prepared by
the Corporation describing the Rights; provided that a Nominee shall be sent the
materials provided for in (x) and (y) above in respect of all Common Shares or
Convertible Securities held of record by it which are not Beneficially Owned by
an Acquiring Person.  In order for the Corporation to determine whether any
Person is holding Common Shares that are Beneficially Owned by another Person,
the Corporation may require such Person to furnish such information and
documentation as the Corporation deems necessary.

 
 
(d) 
Rights may be exercised in whole or in part on any Business Day (or on any other
day which, in the city at which an Election to Exercise (as hereinafter defined)
is duly submitted to the Rights Agent in accordance with this Agreement, is not
a Saturday, Sunday or a day that is treated as a holiday in such city) after the
Separation Time and prior to the Expiration Time by submitting to the Rights
Agent (at its office in Calgary, Alberta or at any other office of the Rights
Agent in the cities designated from time to time for that purpose by the
Corporation with the approval of the Rights Agent), the Rights Certificate
evidencing such Rights together with an election to exercise such Rights (an
"Election to Exercise") substantially in the form attached to the Rights
Certificate duly completed and executed by the holder or his executors or
administrators or other personal representatives or his or their legal attorney
duly appointed by an instrument in writing in form and executed in a manner
satisfactory to the Rights Agent, accompanied by payment by certified cheque,
banker's draft, wire transfer or money order payable to the order of the
Corporation, of a sum equal to the Exercise Price multiplied by the number of
Rights being exercised and a sum sufficient to cover any transfer tax or charge
which may be payable in respect of any transfer involved in the transfer or
delivery of Rights Certificates or the issuance or delivery of certificates for
Common Shares in a name other than that of the holder of the Rights being
exercised.

 

 
Exh. 10.1 - 17

--------------------------------------------------------------------------------

 



 
 
(e) 
Upon receipt of a Rights Certificate, with an Election to Exercise accompanied
by payment as set forth in Section 2.2(d) above, which does not indicate that
the Rights represented thereby are null and void as provided by Section 3.l(b),
the Rights Agent (unless otherwise instructed by the Corporation in the event
that the Corporation is of the opinion that the Rights cannot be exercised in
accordance with this Agreement) will thereupon promptly:

 
 
(i) 
requisition from the transfer agent of the Common Shares certificates for the
number of Common Shares to be purchased (the Corporation hereby irrevocably
authorizing its transfer agent to comply with all such requisitions);

 
(ii)  
when appropriate, requisition from the Corporation the amount of cash to be paid
in lieu of issuing fractional Common Shares;

 
(iii)  
after receipt of the Common Share certificates, deliver the same to or to the
order of the registered holder of such Rights Certificate, registered in such
name or names as may be designated by such holder;

 
(iv)  
when appropriate, after receipt, deliver such cash to or to the order of the
registered holder of the Rights Certificate; and

 
(v)  
tender to the Corporation all payments received on the exercise of the Rights.

 
 
(f) 
In case the holder of any Rights shall exercise less than all the Rights
evidenced by such holder's Rights Certificate, a new Rights Certificate
evidencing the Rights remaining unexercised will be issued by the Rights Agent
to such holder or to such holder's duly authorized assigns.

 
 
(g) 
The Corporation covenants and agrees that it will:

 
 
(i) 
take all such action as may be necessary and within its power to ensure that all
Common Shares delivered upon exercise of Rights shall, at the time of delivery
of the certificates for such Common Shares (subject to payment of the Exercise
Price), be duly and validly authorized, executed, issued and delivered as fully
paid and non-assessable;

 
 
(ii) 
take all such action as may be necessary and within its power to comply with any
applicable requirements of the Business Corporations Act, the Securities Act,
the securities acts or comparable legislation of each of the other provinces of
Canada, the 1933 Securities Act and the 1934 Exchange Act, and the rules and
regulations thereunder and any other applicable law, rule or regulation, in
connection with the issuance and delivery of the Rights Certificates and the
issuance of any shares upon exercise of Rights;

 

 
Exh. 10.1 - 18

--------------------------------------------------------------------------------

 



 
 
(iii) 
use reasonable efforts to cause all Common Shares issued upon exercise of Rights
to be listed on the principal exchanges or traded in the over-the-counter
markets on which the Common Shares were traded immediately prior to the Stock
Acquisition Date;

 
 
(iv) 
cause to be reserved and kept available out of its authorized and unissued
Common Shares a number of Common Shares that, as provided in this Agreement,
will from time to time be sufficient to permit the exercise in full of all
outstanding Rights;

 
 
(v) 
pay when due and payable any and all Canadian and United States federal,
provincial, and state transfer taxes (for greater certainty not including any
income taxes of the holder or exercising holder or any liability of the
Corporation to withhold tax) and charges which may be payable in respect of the
original issuance or delivery of the Rights Certificates or certificates for
Common Shares, provided that the Corporation shall not be required to pay any
transfer tax or charge which may be payable in respect of any transfer involved
in the transfer or delivery of Rights Certificates or the issuance or delivery
of certificates for shares in a name other than that of the holder of the Rights
being transferred or exercised; and

 
 
(vi) 
after the Separation Time, except as permitted by Section 5.1, not take (or
permit any Subsidiary to take) any action if at the time such action is taken it
is reasonably foreseeable that such action will diminish substantially or
otherwise eliminate the benefits intended to be afforded by the Rights.

 
2.3 Adjustments to Exercise Price; Number of Rights
 
The Exercise Price, the number and kind of shares subject to purchase upon
exercise of each Right and the number of Rights outstanding are subject to
adjustment from time to time as provided in this Section 2.3.
 
(a)  
In the event the Corporation shall at any time after the Record Time and prior
to the Expiration Time:

 
(i)  
declare or pay a dividend on the Common Shares payable in Common Shares (or
other shares or securities exchangeable for or convertible into or giving a
right to acquire Common Shares or other shares) other than pursuant to any
optional stock dividend program;

 
(ii)  
subdivide or change the then outstanding Common Shares into a greater number of
Common Shares;

 
(iii)  
combine or change the then outstanding Common Shares into a smaller number of
Common Shares; or

 
(iv)  
issue any Common Shares (or other shares or securities exchangeable for or
convertible into or giving a right to acquire Common Shares or other shares) in
respect of, in lieu of or in exchange for existing Common Shares in a
reclassification, amalgamation, merger, statutory arrangement or consolidation;

 

 
Exh. 10.1 - 19

--------------------------------------------------------------------------------

 



 
the Exercise Price and the number of Rights outstanding, or, if the payment or
effective date therefor shall occur after the Separation Time, the securities
purchasable upon exercise of Rights shall be adjusted in the manner set forth
below.  If the Exercise Price and number of Rights outstanding are to be
adjusted (x) the Exercise Price in effect after such adjustment shall be equal
to the Exercise Price in effect immediately prior to such adjustment divided by
the number of Common Shares (or other shares) (the "Expansion Factor") that a
holder of one Common Share immediately prior to such dividend, subdivision,
change, combination or issuance would hold thereafter as a result thereof and
(y) each Right held prior to such adjustment shall become that number of Rights
equal to the Expansion Factor, and the adjusted number of Rights will be deemed
to be allocated among the Common Shares with respect to which the original
Rights were associated (if they remain outstanding) and the shares issued in
respect of such dividend, subdivision, change, combination or issuance, so that
each such Common Share (or other share) will have exactly one Right associated
with it.  If the securities purchasable upon exercise of Rights are to be
adjusted, the securities purchasable upon exercise of each Right after such
adjustment will be the number of securities that a holder of the securities
purchasable upon exercise of one Right immediately prior to such dividend,
subdivision, change, combination or issuance would hold thereafter as a result
thereof.  If after the Record Time and prior to the Expiration Time the
Corporation shall issue any shares other than Common Shares in a transaction of
a type described in Section 2.3(a)(i) or (iv), such shares shall be treated
herein as nearly equivalent to Common Shares as may be practicable and
appropriate under the circumstances and the Corporation and the Rights Agent
agree to amend this Agreement in order to effect, and will not consolidate with,
amalgamate with or into or enter into a statutory arrangement with, any other
Person unless such Person agrees to be bound by the terms of an amendment
effecting such treatment.  If an event occurs which would require an adjustment
under both this Section 2.3 and Section 3.1 hereof, the adjustment provided for
in this Section 2.3 shall be in addition to, and shall be made prior to, any
adjustment required pursuant to Section 3.1 hereof.  Adjustments pursuant to
this Section 2.3(a) shall be made successively whenever an event referred to in
this Section 2.3(a) occurs.
 
 
(b) 
In the event the Corporation shall at any time after the Record Time and prior
to the Separation Time issue any Common Shares otherwise than in a transaction
referred to in the preceding paragraph, each such Common Share so issued shall
automatically have one new Right associated with it, which Right shall be
evidenced by the certificate representing such share. In the event the
Corporation shall at any time after the Record Time and prior to the Expiration
Time fix a record date for the making of a distribution to all holders of Common
Shares of rights or warrants entitling them (for a period expiring within 60
calendar days after such record date) to subscribe for or purchase Common Shares
(or securities convertible into or exchangeable for or carrying a right to
purchase or subscribe for Common Shares) at a price per Common Share (or, if a
security convertible into or exchangeable for or carrying a right to purchase or
subscribe for Common Shares, having a conversion, exchange or exercise price
(including the price required to be paid to purchase such convertible or

 

 
Exh. 10.1 - 20

--------------------------------------------------------------------------------

 

exchangeable security or right per share)) less than the Market Price per Common
Share on such record date, the Exercise Price shall be adjusted in the manner
set forth below.  The Exercise Price in effect after such record date shall
equal the Exercise Price in effect immediately prior to such record date
multiplied by a fraction, of which the numerator shall be the number of Common
Shares outstanding on such record date plus the number of Common Shares which
the aggregate offering price of the total number of Common Shares so to be
offered (and/or the aggregate initial conversion, exchange or exercise price of
the convertible or exchangeable securities or rights so to be offered (including
the price required to be paid to purchase such convertible or exchangeable
securities or rights)) would purchase at such Market Price and of which the
denominator shall be the number of Common Shares outstanding on such record date
plus the number of additional Common Shares to be offered for subscription or
purchase (or into which the convertible or exchangeable securities or rights so
to be offered are initially convertible, exchangeable or exercisable).  In case
such subscription price may be paid in a consideration part or all of which
shall be in a form other than cash, the value of such consideration shall be as
determined in good faith by the Board of Directors whose determination shall be
described in a statement filed with the Rights Agent and shall be binding on the
Rights Agent and the holders of Rights.  Such adjustment shall be made
successively whenever such a record date is fixed.  For purposes of this
paragraph (b), the granting of the right to purchase Common Shares (whether from
treasury shares or otherwise) pursuant to any dividend or interest reinvestment
plan and/or any Common Share purchase plan providing for the reinvestment of
dividends or interest payable on securities of the Corporation and/or the
investment of periodic optional payments and/or employee benefit or similar
plans (so long as such right to purchase is in no case evidenced by the delivery
of rights or warrants) shall not be deemed to constitute an issue of rights or
warrants by the Corporation; provided, however, that in the case of any dividend
or interest reinvestment plan, the right to purchase Common Shares is at a price
per share of not less than 90% of the current market price per share (determined
as provided in such plans) of the Common Shares.
 
 
(c) 
In the event the Corporation shall at any time after the Record Time and prior
to the Expiration Time fix a record date for the making of a distribution to all
holders of Common Shares of evidences of indebtedness or assets (other than an
Annual Cash Dividend or a dividend paid in Common Shares) or rights or warrants
(excluding those referred to in Section 2.3(b)), the Exercise Price shall be
adjusted in the manner set forth below.  The Exercise Price in effect after such
record date shall equal the Exercise Price in effect immediately prior to such
record date less the fair market value (as determined in good faith by the Board
of Directors) of the portion of the assets, evidences of indebtedness, rights or
warrants so to be distributed applicable to each of the securities purchasable
upon exercise of one Right (such determination to be described in a statement
filed with the Rights Agent and the holders of the Rights).  Such adjustment
shall be made successively whenever such a record date is fixed.

 

 
Exh. 10.1 - 21

--------------------------------------------------------------------------------

 



 
 
(d) 
Each adjustment made pursuant to this Section 2.3 shall be made as of:

 
 
(i) 
the payment or effective date for the applicable dividend, subdivision, change,
combination or issuance, in the case of an adjustment made pursuant to paragraph
(a) above; and

 
 
(ii) 
the record date for the applicable dividend or distribution, in the case of an
adjustment made pursuant to paragraph (b) or (c) above subject to readjustment
to reverse the same if such distribution shall not be made.

 
 
(e)
In the event the Corporation shall at any time after the Record Time and prior
to the Expiration Time issue any shares (other than Common Shares), or rights or
warrants to subscribe for or purchase any such shares, or securities convertible
into or exchangeable for any such shares, in a transaction referred to in clause
(a)(i) or (a)(iv) above, or if the Corporation shall take any other action
(other than the issue of Common Shares) which might have a negative effect on
the holders of Rights, if the Board of Directors acting in good faith determines
that the adjustments contemplated by paragraphs (a), (b) and (c) above are not
applicable or will not appropriately protect the interests of the holders of
Rights, the Corporation may determine what other adjustments to the Exercise
Price, number of Rights and/or securities purchasable upon exercise of Rights
would be appropriate and, if the adjustments contemplated by paragraphs (a), (b)
and (c) above are applicable, notwithstanding such paragraphs, the adjustments
so determined by the Corporation, rather than the adjustments contemplated by
paragraphs (a), (b) and (c) above, shall be made.  The Corporation and the
Rights Agent shall amend this Agreement in accordance with Section 5.4(b) and
(c) as the case may be, to provide for such adjustments.

 
 
(f) 
Whenever an adjustment to the Exercise Price is made pursuant to this Section
2.3, the Corporation shall:

 
 
(i) 
promptly prepare a certificate setting forth such adjustment and a brief
statement of the facts accounting for such adjustment;

 
 
(ii) 
promptly file with the Rights Agent and with each transfer agent for the Common
Shares a copy of such certificate; and

 
 
(iii) 
cause notice of the particulars of such adjustment or change to be given to the
holders of the Rights by way of press release or by such other means as the
Corporation may determine.

 
Failure to file such certificate or to cause such notice to be given as
aforesaid, or any defect therein, shall not affect the validity of such
adjustment.
 

 
Exh. 10.1 - 22

--------------------------------------------------------------------------------

 



 
 
(g) 
Irrespective of any adjustment or change in the securities purchasable upon
exercise of the Rights, the Rights Certificates theretofore and thereafter
issued may continue to express the securities so purchasable which were
expressed in the initial Rights Certificates issued hereunder.

 
 
(h) 
Notwithstanding anything herein to the contrary, no adjustment in the Exercise
Price shall be required unless such adjustment would require an increase or
decrease of at least one per cent in the Exercise Price; provided, however, that
any adjustments which by reason of this Section 2.3(h) are not required to be
made shall be carried forward and taken into account in any subsequent
adjustment.  All calculations under Section 2.3 shall be made to the nearest
cent or to the nearest ten-thousandth of a share.  Notwithstanding the first
sentence of this Section 2.3(h), any adjustment required by Section 2.3 shall be
made no later than the earlier of:

 
 
(i) 
three years from the date of the transaction which gives rise to such
adjustment; or

 
 
(ii) 
the Expiration Date.

 
 
(i) 
Each Right originally issued by the Corporation subsequent to any adjustment
made to the Exercise Price hereunder shall evidence the right to purchase, at
the adjusted Exercise Price, the number of Common Shares purchasable from time
to time hereunder upon exercise of a Right immediately prior to such issue, all
subject to further adjustment as provided herein.

 
 
(j) 
In any case in which this Section 2.3 shall require that an adjustment in the
Exercise Price be made effective as of a record date for a specified event, the
Corporation may elect to defer until the occurrence of such event the issuance
to the holder of any Right exercised after such record date the number of Common
Shares and other securities of the Corporation, if any, issuable upon such
exercise over and above the number of Common Shares and other securities of the
Corporation, if any, issuable upon such exercise on the basis of the Exercise
Price in effect prior to such adjustment; provided, however, that the
Corporation shall deliver to such holder an appropriate instrument evidencing
such holder's right to receive such additional shares (fractional or otherwise)
or other securities upon the occurrence of the event requiring such adjustment.

 
 
(k) 
Notwithstanding anything contained in this Section 2.3 to the contrary, the
Corporation shall be entitled to make such reductions in the Exercise Price, in
addition to those adjustments expressly required by this Section 2.3, as and to
the extent that in their good faith judgment the Board of Directors determines
to be advisable, in order that any:

 

 
Exh. 10.1 - 23

--------------------------------------------------------------------------------

 



 
 
(i) 
consolidation or subdivision of Common Shares;

 
 
(ii) 
issuance (wholly or in part for cash) of Common Shares or securities that by
their terms are convertible into or exchangeable for Common Shares;

 
 
(iii)
stock dividends; or

 
 
(iv) 
issuance of rights, options or warrants referred to in this Section 2.3,

 
hereafter made by the Corporation to holders of its Common Shares, shall not be
taxable to such shareholders.
 
2.4 Date on Which Exercise is Effective
 
Each Person in whose name any certificate for Common Shares or other securities,
if applicable, is issued upon the exercise of Rights shall for all purposes be
deemed to have become the holder of record of the Common Shares represented
thereby on, and such certificate shall be dated, the date upon which the Rights
Certificate evidencing such Rights was duly surrendered (together with a duly
completed Election to Exercise) and payment of the Exercise Price for such
Rights (and any applicable transfer taxes and other governmental charges payable
by the exercising holder hereunder) was made; provided, however, that if the
date of such surrender and payment is a date upon which the Common Share
transfer books of the Corporation are closed, such Person shall be deemed to
have become the record holder of such shares on, and such certificate shall be
dated, the next succeeding Business Day on which the Common Share transfer books
of the Corporation are open.
 
2.5 Execution, Authentication, Delivery and Dating of Rights Certificates
 
(a)  
The Rights Certificates shall be executed on behalf of the Corporation by any
two officers or directors of the Corporation.  The signature of any of these
officers or directors on the Rights Certificates may be manual or facsimile.
Rights Certificates bearing the manual or facsimile signatures of individuals
who were at any time the proper officers or directors of the Corporation shall
bind the Corporation, notwithstanding that such individuals or any of them have
ceased to hold such offices prior to the countersignature and delivery of such
Rights Certificates.  Promptly after the Corporation learns of the Separation
Time, the Corporation will notify the Rights Agent of such Separation Time and
will deliver Rights Certificates executed by the Corporation to the Rights Agent
for countersignature, and the Rights Agent shall countersign (manually or by
facsimile signature in a manner satisfactory to the Corporation) and mail such
Rights Certificates to the holders of the Rights pursuant to Section 2.2(c)
hereof.  No Rights Certificate shall be valid for any purpose until
countersigned by the Rights Agent as aforesaid.

 
(b)  
Each Rights Certificate shall be dated the date of countersignature thereof.

 
2.6 Registration, Registration of Transfer and Exchange
 
(a)  
The Corporation will cause to be kept a register (the "Rights Register") in
which, subject to such reasonable regulations as it may prescribe, the
Corporation will provide for the registration and transfer of Rights.  The
Rights Agent is hereby appointed "Rights Registrar" for the purpose of
maintaining the Rights Register for the Corporation and registering Rights and
transfers of Rights as herein provided and the Rights Agent hereby accepts such
appointment.  In the event that the Rights Agent shall cease to be the Rights
Registrar, the Rights Agent will have the right to examine the Rights Register
at all reasonable times.

 
(b)  
After the Separation Time and prior to the Expiration Time, upon surrender for
registration of transfer or exchange of any Rights Certificate, and subject to
the provisions of Section 2.6(d) below, the Corporation will execute, and the
Rights Agent will countersign and deliver, in the name of the holder or the
designated transferee or transferees, as required pursuant to the holder's
instructions, one or more new Rights Certificates evidencing the same aggregate
number of Rights as did the Rights Certificates so surrendered.

 
(c)  
All Rights issued upon any registration of transfer or exchange of Rights
Certificates shall be the valid obligations of the Corporation, and such Rights
shall be entitled to the same benefits under this Agreement as the Rights
surrendered upon such registration of transfer or exchange.

 
 
Exh. 10.1 - 24

--------------------------------------------------------------------------------

 
(d)  
Every Rights Certificate surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Corporation or the Rights Agent, as the case may be,
duly executed by the holder thereof or such holder's attorney duly authorized in
writing.  As a condition to the issuance of any new Rights Certificate under
this Section 2.6, the Corporation may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed in relation
thereto and any other expenses (including the reasonable fees and expenses of
the Rights Agent) in connection therewith.

 
2.7 Mutilated, Destroyed, Lost and Stolen Rights Certificates
 
(a)  
If any mutilated Rights Certificate is surrendered to the Rights Agent prior to
the Expiration Time, the Corporation shall execute and the Rights Agent shall
countersign and deliver in exchange therefor a new Rights Certificate evidencing
the same number of Rights as did the Rights Certificate so surrendered.

 
(b)  
If there shall be delivered to the Corporation and the Rights Agent prior to the
Expiration Time (i) evidence to their satisfaction of the destruction, loss or
theft of any Rights Certificate and (ii) such security or indemnity as may be
required by them in their sole discretion to save each of them and any of their
agents harmless, then, in the absence of notice to the Corporation or the Rights
Agent that such Rights Certificate has been acquired by a bona fide purchaser,
the Corporation shall execute and upon its request the Rights Agent shall
countersign and deliver, in lieu of any such destroyed, lost or stolen Rights
Certificate, a new Rights Certificate evidencing the same number of Rights as
did the Rights Certificate so destroyed, lost or stolen.

 
(c)  
As a condition to the issuance of any new Rights Certificate under this Section
2.7, the Corporation may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the reasonable fees and expenses of the Rights Agent)
connected therewith.

 

 
Exh. 10.1 - 25

--------------------------------------------------------------------------------

 



 
(d)  
Every new Rights Certificate issued pursuant to this Section 2.7 in lieu of any
destroyed, lost or stolen Rights Certificate shall evidence an original
additional contractual obligation of the Corporation, whether or not the
destroyed, lost or stolen Rights Certificate shall be at any time enforceable by
anyone, and shall be entitled to all the benefits of this Agreement equally and
proportionately with any and all other Rights duly issued hereunder.

 
2.8 Persons Deemed Owners of Rights
 
The Corporation, the Rights Agent and any agent of the Corporation or the Rights
Agent may deem and treat the Person in whose name a Rights Certificate (or,
prior to the Separation Time, the associated Common Share certificate) is
registered as the absolute owner thereof and of the Rights evidenced thereby for
all purposes whatsoever.  As used in this Agreement, unless the context
otherwise requires, the term "holder" of any Rights shall mean the registered
holder of such Rights (or, prior to the Separation Time, the associated Common
Shares).
 
2.9 Delivery and Cancellation of Certificates
 
All Rights Certificates surrendered upon exercise or for redemption,
registration of transfer or exchange shall, if surrendered to any Person other
than the Rights Agent, be delivered to the Rights Agent and, in any case, shall
be promptly cancelled by the Rights Agent.  The Corporation may at any time
deliver to the Rights Agent for cancellation any Rights Certificates previously
countersigned and delivered hereunder which the Corporation may have acquired in
any manner whatsoever, and all Rights Certificates so delivered shall be
promptly cancelled by the Rights Agent.  No Rights Certificate shall be
countersigned in lieu of or in exchange for any Rights Certificates cancelled as
provided in this Section 2.9, except as expressly permitted by this
Agreement.  The Rights Agent shall, subject to applicable law, destroy all
cancelled Rights Certificates and deliver a certificate of destruction to the
Corporation.
 
2.10 Agreement of Rights Holders
 
Every holder of Rights by accepting the same consents and agrees with the
Corporation and the Rights Agent and with every other holder of Rights that:
 
(a)  
he will be bound by and subject to the provisions of this Agreement, as amended
from time to time in accordance with the terms hereof, in respect of all Rights
held;

 
(b)  
prior to the Separation Time, each Right will be transferable only together
with, and will be transferred by a transfer of, the associated Common Share;

 
(c)  
after the Separation Time, the Rights Certificates will be transferable only on
the Rights Register as provided herein;

 
(d)  
prior to due presentment of a Rights Certificate (or, prior to the Separation
Time, the associated Common Share certificate) for registration of transfer, the
Corporation, the Rights Agent and any agent of the Corporation or the Rights
Agent may deem and treat the Person in whose name the Rights Certificate (or,
prior to the Separation Time, the associated Common Share certificate) is
registered as the absolute owner thereof and of the Rights evidenced thereby
(notwithstanding any notations of ownership or writing on such Rights
Certificate or the associated Common Share certificate made by anyone other than
the Corporation or the Rights Agent) for all purposes whatsoever, and neither
the Corporation nor the Rights Agent shall be affected by any notice to the
contrary;

 
(e)  
such holder of Rights has waived his right to receive any fractional Rights or
any fractional shares or other securities upon exercise of a Right (except as
provided herein);

 
(f)  
subject to the provisions of Section 5.4, without the approval of any holder of
Rights and upon the sole authority of the Board of Directors acting in good
faith this Agreement may be supplemented or amended from time to time to cure
any ambiguity or to correct or supplement any provision contained herein which
may be inconsistent with the intent of this Agreement or is otherwise defective;
and

 
(g)  
notwithstanding anything in this Agreement to the contrary, neither the
Corporation nor the Rights Agent shall have any liability to any holder of a
Right or any other Person as a result of its inability to perform any of its
obligations under this Agreement by reason of any preliminary or permanent
injunction or other order, decree or ruling issued by a court of competent
jurisdiction or by a governmental, regulatory or administrative agency or
commission, or any statute, rule, regulation or executive order promulgated or
enacted by any governmental authority, prohibiting or otherwise restraining
performance of such obligation.

 

 
Exh. 10.1 - 26

--------------------------------------------------------------------------------

 



 
 
ARTICLE 3
 
 
ADJUSTMENTS TO THE RIGHTS IN THE EVENT OF CERTAIN TRANSACTIONS
 
3.1 Flip-in Event
 
 
(a) 
Subject to Sections 3.1(b), 5.1(b), 5.1(c) and 5.1(d) hereof, in the event that
prior to the Expiration Time a Flip-in Event shall occur, the Corporation shall
take such action as shall be necessary to ensure and provide, within 10 Business
Days thereafter or such longer period as may be required to satisfy the
requirements of the Securities Act, the 1933 Securities Act and the applicable
securities acts or comparable legislation of each of the provinces of Canada and
the states of the United States so that, except as provided below, each Right
shall thereafter constitute the right to purchase from the Corporation, upon
exercise thereof in accordance with the terms hereof, that number of Common
Shares having an aggregate Market Price on the date of consummation or
occurrence of such Flip-in Event equal to twice the Exercise Price for an amount
in cash equal to the Exercise Price (such right to be appropriately adjusted in
a manner analogous to the applicable adjustment provided for in Section 2.3 in
the event that after such date of consummation or occurrence an event of a type
analogous to any of the events described in Section 2.3 shall have occurred with
respect to such Common Shares).

 
 
(b) 
Notwithstanding the foregoing or any other provisions of this Agreement, upon
the occurrence of any Flip-in Event, any Rights that are or were Beneficially
Owned on or after the earlier of the Separation Time or the Stock Acquisition
Date by:

 
(i)  
an Acquiring Person (or any Affiliate or Associate of an Acquiring Person or any
Person acting jointly or in concert with an Acquiring Person or any Affiliate or
Associate of an Acquiring Person); or

 
(ii)  
a transferee, direct or indirect, from an Acquiring Person (or any Affiliate or
Associate of an Acquiring Person or any Person acting jointly or in concert with
an Acquiring Person or any Affiliate or Associate of an Acquiring Person) where
such transferee becomes a transferee concurrently with or subsequent to the
Acquiring Person becoming such, whether or not for consideration, that the Board
of Directors acting in good faith has determined is part of a plan, arrangement
or scheme of an Acquiring Person (or any Affiliate or Associate of an Acquiring
Person or any Person acting jointly or in concert with an Acquiring Person or
any Affiliate or Associate of an Acquiring Person) that has the purpose or
effect of avoiding clause (i) of this Section 3.1(b),

 
shall become void without any further action and any holder of such Rights
(including transferees) shall thereafter have no right to exercise such Rights
under any provision of this Agreement and shall not have any other rights
whatsoever in respect of such Rights, whether under any provision of this
Agreement or otherwise.
 
 
(c) 
Any Rights Certificate that represents Rights Beneficially Owned by a Person
described in either clauses (i) or (ii) of Section 3.l(b) or transferred to any
nominee of any such Person, and any Rights Certificate issued upon transfer,
exchange, replacement or adjustment of any other Rights Certificate referred to
in this sentence, shall contain the following legend:

 

 
Exh. 10.1 - 27

--------------------------------------------------------------------------------

 



 
The Rights represented by this Rights Certificate were Beneficially Owned by a
Person who was an Acquiring Person or who was an Affiliate or an Associate of an
Acquiring Person (as such terms are defined in the Rights Agreement) or a Person
who was acting jointly or in concert with any of them.  This Rights Certificate
and the Rights represented hereby are void or shall become void in the
circumstances specified in Section 3.l(b) of the Rights Agreement
 
provided, however, that the Rights Agent shall not be under any responsibility
to ascertain the existence of facts that would require the imposition of such
legend but shall be required to impose such legend only if instructed to do so
by the Corporation or if a holder fails to certify upon transfer or exchange in
the space provided on the Rights Certificate that such holder is not an
Acquiring Person or an Affiliate or Associate thereof.
 
 
(d) 
From and after the Separation Time, the Corporation shall do all such acts and
things as shall be necessary and within its power to ensure compliance with the
provisions of this Section 3.1, including without limitation, all such acts and
things as may be required to satisfy the requirements of the Business
Corporations Act, the Securities Act and the securities laws or comparable
legislation of each of the provinces of Canada and of the United States and each
of the states thereof in respect of the issue of Common Shares upon the exercise
of Rights in accordance with this Agreement.

 
 
ARTICLE 4
 
 
THE RIGHTS AGENT
 
4.1 General
 
(a)  
The Corporation hereby appoints the Rights Agent to act as agent for the
Corporation and the holders of Rights in accordance with the terms and
conditions hereof, and the Rights Agent hereby accepts such appointment.  The
Corporation may from time to time appoint such co-rights agents ("Co-Rights
Agents") as it may deem necessary or desirable, subject to the approval of the
Rights Agent.  In the event the Corporation appoints one or more Co-Rights
Agents, the respective duties of the Rights Agent and Co-Rights Agents shall be
as the Corporation may determine with the approval of the Rights Agent and the
Co-Rights Agent.  The Corporation agrees to pay to the Rights Agent reasonable
compensation for all services rendered by it hereunder and, from time to time,
on demand of the Rights Agent, its reasonable expenses and counsel fees and
other disbursements incurred in the execution and administration of this
Agreement and the exercise and performance of its duties hereunder (including
the reasonable fees and other disbursements of any expert retained by the Rights
Agent with the approval of the Corporation, such approval not to be unreasonably
withheld).  The Corporation also agrees to indemnify the Rights Agent for, and
to hold it harmless against, any loss, liability, or expense, incurred without
negligence, bad faith or wilful misconduct on the part of the Rights Agent, for
anything done, suffered or omitted by the Rights Agent in connection with the
acceptance, execution and administration of this Agreement and the exercise and
performance of its duties hereunder, including legal costs and expenses of
defending against any claim or liability, which right to indemnification will
survive the termination of this Agreement and the resignation or removal of the
Rights Agent.

 

 
Exh. 10.1 - 28

--------------------------------------------------------------------------------

 



 
(b)  
The Rights Agent shall be protected and shall incur no liability for or in
respect of any action taken, suffered or omitted by it in connection with its
administration of this Agreement in reliance upon any certificate for Common
Shares, Rights Certificate, certificate for other securities of the Corporation,
instrument of assignment or transfer, power of attorney, endorsement, affidavit,
letter, notice, direction, consent, certificate, opinion, statement, or other
paper or document believed by it to be genuine and to be signed, executed and,
where necessary, verified or acknowledged, by the proper Person or Persons.

 
(c)  
The Corporation shall inform the Rights Agent in a reasonably timely manner of
events which may materially affect the administration of this Agreement by the
Rights Agent, and at any time upon request, shall provide to the Rights Agent an
incumbency certificate certifying the then current officers of the Corporation.

 
4.2 Merger, Amalgamation or Consolidation or Change of Name of Rights Agent
 
(a)  
Any corporation into which the Rights Agent or any successor Rights Agent may be
merged or amalgamated or with which it may be consolidated, or any corporation
resulting from any merger, amalgamation, statutory arrangement or consolidation
to which the Rights Agent or any successor Rights Agent is a party, or any
corporation succeeding to the shareholder or stockholder services business of
the Rights Agent or any successor Rights Agent, will be the successor to the
Rights Agent under this Agreement without the execution or filing of any paper
or any further act on the part of any of the parties hereto, provided that such
corporation would be eligible for appointment as a successor Rights Agent under
the provisions of Section 4.4 hereof.  In case, at the time such successor
Rights Agent succeeds to the agency created by this Agreement, any of the Rights
Certificates have been countersigned but not delivered, any such successor
Rights Agent may adopt the countersignature of the predecessor Rights Agent and
deliver such Rights Certificates so countersigned; and in case at that time any
of the Rights Certificates have not been countersigned, any successor Rights
Agent may countersign such Rights Certificates either in the name of the
predecessor Rights Agent or in the name of the successor Rights Agent; and in
all such cases such Rights Certificates will have the full force provided in the
Rights Certificates and in this Agreement.

 
(b)  
In case at any time the name of the Rights Agent is changed and at such time any
of the Rights Certificates shall have been countersigned but not delivered, the
Rights Agent may adopt the countersignature under its prior name and deliver
Rights Certificates so countersigned; and in case at that time any of the Rights
Certificates shall not have been countersigned, the Rights Agent may countersign
such Rights Certificates either in its prior name or in its changed name; and in
all such cases such Rights Certificates shall have the full force provided in
the Rights Certificates and in this Agreement.

 

 
Exh. 10.1 - 29

--------------------------------------------------------------------------------

 



 
4.3 Duties of Rights Agent
 
The Rights Agent undertakes the duties and obligations imposed by this Agreement
upon the following terms and conditions, by all of which the Corporation and the
holders of certificates for Common Shares and Convertible Securities and the
holders of Rights Certificates, by their acceptance thereof, shall be bound:
 
(a)  
The Rights Agent may retain and consult with legal counsel (who may be legal
counsel for the Corporation), and the opinion of such counsel will be full and
complete authorization and protection to the Rights Agent as to any action taken
or omitted by it in good faith and in accordance with such opinion; the Rights
Agent may also, with the approval of the Corporation (such approval not to be
unreasonably withheld) and at the expense of the Corporation, consult with such
other experts as the Rights Agent shall consider necessary or appropriate to
properly carry out the duties and obligations imposed under this Agreement and
the Rights Agent shall be entitled to act and rely in good faith on the advice
of any such expert.

 
(b)  
Whenever in the performance of its duties under this Agreement the Rights Agent
deems it necessary or desirable that any fact or matter be proved or established
by the Corporation prior to taking or suffering any action hereunder, such fact
or matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proved and established by a
certificate signed by persons believed by the Rights Agent to be any two
officers or directors of the Corporation and delivered to the Rights Agent; and
such certificate will be full authorization to the Rights Agent for any action
taken or suffered in good faith by it under the provisions of this Agreement in
reliance upon such certificate.

 
(c)  
The Rights Agent will be liable hereunder only for its own negligence, bad faith
or willful misconduct.

 
(d)  
The Rights Agent will not be liable for or by reason of any of the statements of
fact or recitals contained in this Agreement or in the certificates for Common
Shares or the Rights Certificates (except its countersignature thereof) or be
required to verify the same, but all such statements and recitals are and will
be deemed to have been made by the Corporation only.

 
(e)  
The Rights Agent will not be under any responsibility in respect of the validity
of this Agreement or the execution and delivery hereof (except the due
authorization, execution and delivery hereof by the Rights Agent) or in respect
of the validity or execution of any Common Share certificate or Rights
Certificate (except its countersignature thereof); nor will it be responsible
for any breach by the Corporation of any covenant or condition contained in this
Agreement or in any Rights Certificate; nor will it be responsible for any
change in the exercisability of the Rights (including the Rights becoming void
pursuant to Section 3.1 (b) hereof) or any adjustment required under the
provisions of Section 2.3 hereof or responsible for the manner, method or amount
of any such adjustment or the ascertaining of the existence of facts that would
require any such adjustment (except with respect to the exercise of Rights after
receipt of the certificate contemplated by Section 2.3 describing any such
adjustment); nor will it by any act hereunder be deemed to make any
representation or warranty as to the authorization of any Common Shares to be
issued pursuant to this Agreement or any Rights or as to whether any Common
Shares will, when issued, be duly and validly authorized, executed, issued and
delivered and fully paid and non-assessable.

 

 
Exh. 10.1 - 30

--------------------------------------------------------------------------------

 



 
 
(f) 
The Corporation agrees that it will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further and
other acts, instruments and assurances as may reasonably be required by the
Rights Agent for the carrying out or performing by the Rights Agent of the
provisions of this Agreement.

 
 
(g) 
The Rights Agent is hereby authorized and directed to accept instructions with
respect to the performance of its duties hereunder from any persons believed by
the Rights Agent to be any two officers or directors of the Corporation, and to
apply to such persons for advice or instructions in connection with its duties,
and it shall not be liable for any action taken or suffered by it in good faith
in reliance upon instructions of any such persons; it is understood that
instructions to the Rights Agent shall, except where circumstances make it
impracticable or the Rights Agent otherwise agrees, be given in writing and,
where not in writing, such instructions shall be confirmed in writing as soon as
reasonably possible after the giving of such instructions.

 
 
(h) 
The Rights Agent and any shareholder or stockholder, director, officer or
employee of the Rights Agent may buy, sell or deal in Common Shares, Rights or
other securities of the Corporation or become pecuniarily interested in any
transaction in which the Corporation may be interested, or contract with or lend
money to the Corporation or otherwise act as fully and freely as though it were
not Rights Agent under this Agreement.  Nothing herein shall preclude the Rights
Agent from acting in any other capacity for the Corporation or for any other
legal entity.

 
 
(i) 
The Rights Agent may execute and exercise any of the rights or powers hereby
vested in it or perform any duty hereunder either itself or by or through its
attorneys or agents, and the Rights Agent will not be answerable or accountable
for any act, omission, default, neglect or misconduct of any such attorneys or
agents or for any loss to the Corporation resulting from any such act, omission,
default, neglect or misconduct, provided reasonable care was exercised in the
selection and continued employment thereof.

 
4.4 Change of Rights Agent
 
The Rights Agent may resign and be discharged from its duties under this
Agreement upon 30 days' notice (or such lesser notice as is acceptable to the
Corporation) in writing mailed to the Corporation and to each transfer agent of
Common Shares by registered or certified mail, and to the holders of the Rights
in accordance with Section 5.8.  The Corporation may remove the Rights Agent
upon 30 days' notice in writing given to the Rights Agent and to each transfer
agent of the Common Shares (by personal delivery, or registered or certified
mail).  If the Rights Agent should resign or be removed or otherwise become
incapable of acting, the Corporation will appoint a successor to the Rights
Agent.  If the Corporation fails to make such appointment within a period of 30
days after such removal or after it has been notified in writing of such
resignation or
 

 
Exh. 10.1 - 31

--------------------------------------------------------------------------------

 

incapacity by the resigning or incapacitated Rights Agent, then the resigning
Rights Agent (at the Corporation's expense) or any holder of any Rights (which
holder of Rights shall also submit his Rights Certificate for inspection by the
Corporation) may apply to any court of competent jurisdiction for the
appointment of a new Rights Agent.  Any successor Rights Agent, whether
appointed by the Corporation or by such a court, shall be a corporation
incorporated under the laws of Canada or a province thereof authorized to carry
on the business of a trust company in the Province of Alberta.  After
appointment, the successor Rights Agent will be vested with the same powers,
rights, duties and responsibilities as if it had been originally named as Rights
Agent without further act or deed; but the predecessor Rights Agent shall
deliver and transfer to the successor Rights Agent any property at the time held
by it hereunder, and execute and deliver any further assurance, conveyance, act
or deed necessary for the purpose.  Not later than the effective date of any
such appointment, the Corporation will file notice thereof in writing with the
predecessor Rights Agent and each transfer agent of the Common Shares, and mail
a notice thereof in writing to the holders of the Rights.  Failure to give any
notice provided for in this Section 4.4, however, or any defect therein, shall
not affect the legality or validity of the resignation or removal of the Rights
Agent or the appointment of the successor Rights Agent, as the case may be.
 
 
ARTICLE 5
 
 
MISCELLANEOUS
 
5.1 Redemption and Termination
 
(a)  
The Board of Directors may, with the prior consent of holders of Common Shares
or of the holders of Rights given in accordance with Section 5.1(f) or (g), as
the case may be, and in each case prior to the occurrence of a Flip-in Event as
to which the application of Section 3.1 has not been waived pursuant to the
provisions of this Section 5.1, elect to redeem all but not less than all of the
then outstanding Rights at a redemption price of $.00001 per Right appropriately
adjusted in a manner analogous to the applicable adjustment provided for in
Section 2.3 in the event that an event of the type analogous to any of the
events described in Section 2.3 shall have occurred (such redemption price being
herein referred to as the "Redemption Price").

 
(b)  
The Board of Directors may, with the prior consent of the holders of Common
Shares given in accordance with Section 5.1(f), determine, at any time prior to
the occurrence of a Flip-in Event as to which the application of Section 3.1 has
not been waived pursuant to this Section 5.1, if such Flip-in Event would occur
by reason of an acquisition of Common Shares otherwise than pursuant to a
Takeover Bid made by means of a take-over bid circular sent to all holders of
record of Common Shares and otherwise than in the circumstances set forth in
Section 5.1(d), to waive the application of Section 3.1, on the same terms and
conditions, to such Flip-in Event.  In the event that the Board of Directors
proposes such a waiver, the Board of Directors shall extend the Separation Time
to a date subsequent to and not more than ten Business Days following the
meeting of shareholders called to approve such waiver.

 

 
Exh. 10.1 - 32

--------------------------------------------------------------------------------

 



 
(c)  
The Board of Directors may, at its option, prior to the occurrence of a Flip-in
Event as to which the application of Section 3.1 has not been waived under this
clause, determine, upon prior written notice to the Rights Agent, to waive the
application of Section 3.1 to that Flip-in Event provided that the Flip-in Event
would occur by reason of a Take-over Bid made by means of a take-over bid
circular sent to all holders of record of Common Shares; further provided that
if the Board of Directors waives the application of Section 3.1 to such a
Flip-in Event, the Board of Directors shall be deemed to have waived the
application of Section 3.1 to any other Flip-in Event occurring by reason of any
Take-over Bid made by means of a take-over bid circular to all holders of record
of Common Shares which is made prior to the expiry of any Take-over Bid in
respect of which a waiver is, or is deemed to have been, granted under this
Section 5.1(c).

 
(d)  
The Board of Directors may, in respect of any Flip-in Event, waive the
application of Section 3.1 to that Flip-in Event, provided that both of the
following conditions are satisfied:

 
(i)  
the Board of Directors has determined within ten Trading Days following the
Stock Acquisition Date that the Acquiring Person became an Acquiring Person by
inadvertence and without any intent or knowledge that it would become an
Acquiring Person; and

 
(ii)  
such Acquiring Person has within fourteen days after the determination in (i)
above or such later date as determined by the Board of Directors, reduced its
Beneficial Ownership of Common Shares such that at the time of waiver pursuant
to this Section 5.1(d) it is no longer an Acquiring Person and has provided the
Board of Directors with satisfactory evidence thereof;

 
and in the event of any such waiver, for the purposes of this Agreement, such
Flip-in Event shall be deemed not to have occurred and the Separation Time shall
be deemed not to have occurred as a result of such Person having inadvertently
become an Acquiring Person.
 
(e)  
The Board of Directors shall, without further formality, be deemed to have
elected to redeem the Rights at the Redemption Price on the date that a Person
who has made a Permitted Bid or a Take-over Bid in respect of which the Board of
Directors has waived, or is deemed to have waived, pursuant to Section 5.1(c),
the application of Section 3.1, takes up and pays for the Common Shares pursuant
to the terms and conditions of the Permitted Bid or Take-over Bid, as the case
may be.

 

 
Exh. 10.1 - 33

--------------------------------------------------------------------------------

 



 
(f)  
If a redemption of Rights pursuant to Section 5.1(a) or a waiver of a Flip-in
Event pursuant to Section 5.1(b) is proposed at any time prior to the Separation
Time, such redemption or waiver shall be submitted for approval to the holders
of Common Shares. Such approval shall be deemed to have been given if the
redemption or waiver is approved by the affirmative vote of a majority of the
votes cast by Independent Shareholders represented in person or by proxy at a
meeting of such holders duly held in accordance with applicable laws and the
Corporation's by-laws.

 
(g)  
If a redemption of Rights pursuant to Section 5.1(a) is proposed at any time
after the Separation Time, such redemption shall be submitted for approval to
the holders of Rights.  Such approval shall be deemed to have been given if the
redemption is approved by holders of Rights by a majority of the votes cast by
the holders of Rights represented in person or by proxy at and entitled to vote
at a meeting of such holders.  For the purposes hereof, each outstanding Right
(other than Rights which are Beneficially Owned by any Person referred to in
clauses (i) to (v) inclusive of the definition of Independent Shareholders)
shall be entitled to one vote, and the procedures for the calling, holding and
conduct of the meeting shall be those, as nearly as may be, which are provided
in the Corporation's by-laws and the Business Corporations Act with respect to
meetings of shareholders of the Corporation.

 
(h)  
Where a Take-over Bid that is not a Permitted Bid is withdrawn or otherwise
terminated after the Separation Time has occurred and prior to the occurrence of
a Flip-in Event, the Board of Directors may elect to redeem all the outstanding
Rights at the Redemption Price and reissue Rights under this Agreement to
holders of record of Common Shares immediately following such time of
redemption.  Notwithstanding such redemption, all of the provisions of this
Agreement shall continue to apply as if the Separation Time had not occurred and
it shall be deemed not to have occurred and Rights shall remain attached to the
outstanding Common Shares, subject to and in accordance with the provisions of
this Agreement.

 
(i)  
If the Board of Directors elects or is deemed to have elected to redeem the
Rights, and, in circumstances where Section 5.l(a) is applicable, such
redemption is approved by the holders of Common Shares or the holders of Rights
in accordance with Section 5.l(f) or (g), as the case may be, the right to
exercise the Rights will thereupon, without further action and without notice,
terminate and the only right thereafter of the holders of Rights will be to
receive the Redemption Price.

 

 
Exh. 10.1 - 34

--------------------------------------------------------------------------------

 



 
(j)  
Within 10 Business Days after the Board of Directors electing or having been
deemed to have elected to redeem the Rights or, if Section 5.1(a) is applicable
within 10 Business Days after the holders of Common Shares or the holders of
Rights have approved a redemption of Rights in accordance with Section 5.1(f) or
(g), as the case may be, the Corporation shall give notice of redemption to the
holders of the then outstanding Rights by mailing such notice to each such
holder at its last address as it appears upon the register of the Rights Agent
or, prior to the Separation Time, on the register of the Transfer Agent for the
Common Shares.  Any notice which is mailed in the manner herein provided will be
deemed given, whether or not the holder receives the notice.  Each such notice
of redemption will state the method by which the payment of the Redemption Price
will be made.  The Corporation may not redeem, acquire or purchase for value any
Rights at any time in any manner other than that specifically set forth in this
Section 5.1 or in connection with the purchase of Common Shares prior to the
Separation Time.

 
(k)  
The Corporation shall give prompt notice to the Rights Agent of any waiver of
the application of Section 3.1 made by the Board of Directors under this Section
5.1.

 
5.2 Expiration
 
No Person shall have any rights pursuant to this Agreement or in respect of any
Right after the Expiration Time, except the Rights Agent as specified in Section
4.l(a) of this Agreement.
 
5.3 Issuance of New Rights Certificates
 
Notwithstanding any of the provisions of this Agreement or of the Rights to the
contrary, the Corporation may, at its option, issue new Rights Certificates
evidencing Rights in such form as may be approved by its Board of Directors to
reflect any adjustment or change in the number of or kind or class of shares
purchasable upon exercise of Rights made in accordance with the provisions of
this Agreement.
 
5.4 Supplements and Amendments
 
(a)  
The Corporation may make amendments to this Agreement to correct any clerical or
typographical error or which are required to maintain the validity of this
Agreement as a result of any change in any applicable legislation, rules or
regulations thereunder.  Notwithstanding anything in this Section 5.4 to the
contrary, no such amendment shall be made to the provisions of Article 4 except
with the written concurrence of the Rights Agent to such supplement or
amendment.

 

 
Exh. 10.1 - 35

--------------------------------------------------------------------------------

 



 
(b)  
Subject to Section 5.4(a), the Corporation may, with the prior consent of the
holders of Common Shares and the Independent Shareholders obtained as set forth
below, at any time prior to the Separation Time, supplement, amend, vary,
rescind or delete any of the provisions of this Agreement and the Rights
(whether or not such action would materially adversely affect the interests of
the holders of Rights generally) provided that no such amendment, variation or
deletion shall be made to the provisions of Article 4 except with the written
concurrence of the Rights Agent thereto.  Such consent shall be deemed to have
been given if the action requiring such approval is authorized by the
affirmative vote of a majority of the votes cast by: (i) holders of Common
Shares, and (ii) Independent Shareholders, present or represented at and
entitled to be voted at a meeting of the holders of Common Shares duly called
and held in compliance with applicable laws and the articles and by-laws of the
Corporation.

 
(c)  
Subject to subsection 5.4(a), the Corporation may, with the prior consent of the
holders of Rights, at any time on or after the Separation Time, supplement,
amend, vary, rescind or delete any of the provisions of this Agreement and the
Rights (whether or not such action would materially adversely affect the
interests of the holders of Rights generally), provided that no such amendment,
variation or deletion shall be made to the provisions of Article 4 except with
the written concurrence of the Rights Agent thereto.

 
(d)  
Any approval of the holders of Rights shall be deemed to have been given if the
action requiring such approval is authorized by the affirmative votes of the
holders of Rights present or represented at and entitled to be voted at a
meeting of the holders of Rights and representing a majority of the votes cast
in respect thereof.  For the purposes hereof, each outstanding Right (other than
Rights which are void pursuant to the provisions hereof) shall be entitled to
one vote, and the procedures for the calling, holding and conduct of the meeting
shall be those, as nearly as may be, which are provided in the Corporation's
by-laws and the Business Corporations Act with respect to meetings of
shareholders of the Corporation.

 
(e)  
Any amendments made by the Corporation to this Agreement pursuant to Section
5.4(a) which are required to maintain the validity of this Agreement as a result
of any change in any applicable legislation, rules or regulation thereunder
shall:

 
(i)  
if made before the Separation Time, be submitted to the shareholders of the
Corporation at the next meeting of shareholders and the shareholders may, by the
majority referred to in Section 5.4(b), confirm or reject such amendment;

 

 
Exh. 10.1 - 36

--------------------------------------------------------------------------------

 



 
(ii)  
if made after the Separation Time, be submitted to the holders of Rights at a
meeting to be called for on a date not later than immediately following the next
meeting of shareholders of the Corporation and the holders of Rights may, by
resolution passed by the majority referred to in Subsection 5.4(d), confirm or
reject such amendment.

 
Any such amendment shall be effective from the date of the resolution of the
Board of Directors adopting such amendment, until it is confirmed or rejected or
until it ceases to be effective (as described in the next sentence) and, where
such amendment is confirmed, it continues in effect in the form so
confirmed.  If such amendment is rejected by the shareholders or the holders of
Rights or is not submitted to the shareholders or holders of Rights as required,
then such amendment shall cease to be effective from and after the termination
of the meeting at which it was rejected or to which it should have been but was
not submitted or from and after the date of the meeting of holders of Rights
that should have been but was not held, and no subsequent resolution of the
Board of Directors to amend this Agreement to substantially the same effect
shall be effective until confirmed by the shareholders or holders of Rights as
the case may be.
 
5.5 Fractional Rights and Fractional Shares
 
(a)  
The Corporation shall not be required to issue fractions of Rights or to
distribute Rights Certificates which evidence fractional Rights.  After the
Separation Time there shall be paid to the registered holders of the Rights
Certificates (provided the Rights represented by such Rights Certificates are
not void pursuant to the provisions of Section 3.l(b)) with regard to which
fractional Rights would otherwise be issuable, an amount in cash (rounded to the
nearest cent) equal to the same fraction of the Market Price of a whole Right in
lieu of such fractional Rights as of the date such fractional Rights would
otherwise be issuable.

 
(b)  
The Corporation shall not be required to issue fractional Common Shares upon
exercise of the Rights or to distribute certificates which evidence fractional
Common Shares.  In lieu of issuing fractional Common Shares, the Corporation
shall pay to the registered holder of Rights Certificates at the time such
Rights are exercised as herein provided, an amount in cash (rounded to the
nearest cent) equal to the same fraction of the Market Price of one Common Share
at the date of such exercise.

 
5.6 Rights of Action
 
Subject to the terms of this Agreement, rights of action in respect of this
Agreement, other than rights of action vested solely in the Rights Agent, are
vested in the respective holders of the Rights; and any holder of any Rights,
without the consent of the Rights Agent or of the holder of any other Rights,
may, on such holder's own behalf and for such holder's own benefit and the
benefit of other holders of Rights, enforce, and may institute and maintain any
suit, action or
 

 
Exh. 10.1 - 37

--------------------------------------------------------------------------------

 

proceeding against the Corporation to enforce, or otherwise act in respect of,
such holder's right to exercise such holder's Rights, or Rights to which he is
entitled, in the manner provided in this Agreement and in such holder's Rights
Certificate.  Without limiting the foregoing or any remedies available to the
holders of Rights it is specifically acknowledged that the holders of Rights
would not have an adequate remedy at law for any breach of this Agreement and
will be entitled to specific performance of the obligations under, and
injunctive relief against actual or threatened violations of, the obligations of
any Person subject to this Agreement.
 
5.7 Holder of Rights Not Deemed a Shareholder
 
No holder, as such, of any Rights shall be entitled to vote, receive dividends
or be deemed for any purpose the holder of Common Shares or any other securities
which may at any time be issuable on the exercise of Rights, nor shall anything
contained herein or in any Rights Certificate be construed to confer upon the
holder of any Rights, as such, any of the rights of a shareholder of the
Corporation or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of meetings or other
actions affecting Shareholders (except as provided in Section 5.8 hereof), or to
receive dividends or subscription rights or otherwise, until such Rights, or
Rights to which such holder is entitled, shall have been exercised in accordance
with the provisions hereof.
 
5.8 Notices
 
Notices or demands to be given or made in connection with this Agreement by the
Rights Agent or by the holder of any Rights to or on the Corporation shall be
sufficiently given or made if delivered or sent by mail, postage prepaid or by
fax or other form of recorded electronic communication (with, in the case of fax
or other form of recorded electronic communication, an original copy of the
notice or demand sent by first class mail, postage prepaid, to the Corporation
following the giving of the notice or demand by fax or other form of recorded
electronic communication), addressed (until another address is filed in writing
with the Rights Agent) as follows:
 
Tesco Corporation
3993 W. Sam Houston Parkway No.
Suite 100
Houston, Texas, USA  77043
 
Attention: President
 
Fax:            (713) 359-7000
Phone:       (713) 359-7001
 

 
Exh. 10.1 - 38

--------------------------------------------------------------------------------

 



 
Notices or demands to be given or made in connection with this Agreement by the
Corporation or by the holder of any Rights to or on the Rights Agent shall be
sufficiently given or made if delivered or sent by mail, postage prepaid, or by
fax or other form of recorded electronic communication (with, in the case of fax
or other form of recorded electronic communication, an original copy of the
notice or demand sent by first class mail, postage prepaid, to the Rights Agent
following the giving of the notice or demand by fax or other form of recorded
electronic communication), addressed (until another address is filed in writing
with the Corporation) as follows:
 
Computershare Trust Company of Canada
Suite 600
530 - 8th Avenue S.W.
Calgary, Alberta T2P 3S8
 
Attention:     General Manager
Fax:               (403) 267-6529
 
Notices or demands to be given or made in connection with this Agreement by the
Corporation or the Rights Agent to or on the holder of any Rights shall be
sufficiently given or made if delivered or sent by first class mail, postage
prepaid, addressed to such holder at the address of such holder as it appears
upon the register of the Rights Agent or, prior to the Separation Time, on the
register of the Corporation for the Common Shares.
 
Any notice given or made in accordance with this Section 5.8 shall be deemed to
have been given and to have been received on the day of delivery, if so
delivered, on the third Business Day (excluding each day during which there
exists any general interruption of postal service due to strike, lockout or
other cause) following the mailing thereof, if so mailed, and on the day of
faxing or sending by other means of recorded electronic communication (provided
such faxing or sending is during the normal business hours of the addressee on a
Business Day and if not, on the first Business Day thereafter). Each of the
Corporation and the Rights Agent may from time to time change its address for
notice by notice to the other given in the manner aforesaid.
 

 
Exh. 10.1 - 39

--------------------------------------------------------------------------------

 



 
If mail service is or is threatened to be interrupted at a time when the
Corporation or the Rights Agent wishes to give a notice or demand hereunder to
or on the holders of the Rights, the Corporation or the Rights Agent may,
notwithstanding the foregoing provisions of this Section 5.8, give such notice
by means of publication once in each of two successive weeks in the business
section of the Financial Post or the national edition of the Globe and Mail and,
if the Corporation has a transfer agent in the United States, in a daily
publication in the United States designated by the Corporation, or in such other
publication or publications as may be designated by the Corporation and notice
so published shall be deemed to have been given on the date on which the first
publication of such notice in any such publication has taken place.
 
5.9 Costs of Enforcement
 
The Corporation agrees that if the Corporation fails to fulfil any of its
obligations pursuant to this Agreement, then the Corporation will reimburse the
holder of any Rights for the costs and expenses (including legal fees) incurred
by such holder in actions to enforce his rights pursuant to any Rights or this
Agreement.
 
5.10 Successors
 
All the covenants and provisions of this Agreement by or for the benefit of the
Corporation or the Rights Agent shall bind and enure to the benefit of their
respective successors and assigns hereunder.
 
5.11 Benefits of this Agreement
 
Nothing in this Agreement shall be construed to give to any Person other than
the Corporation, the Rights Agent and the holders of the Rights any legal or
equitable right, remedy or claim under this Agreement and this Agreement shall
be for the sole and exclusive benefit of the Corporation, the Rights Agent and
the holders of the Rights.
 
5.12 Descriptive Headings
 
Descriptive headings appear herein for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.
 
5.13 Governing Law
 
This Agreement and each Right issued hereunder shall be deemed to be a contract
made under the laws of the Province of Alberta and for all purposes shall be
governed by and construed in accordance with the laws of such Province
applicable to contracts to be made and performed entirely within such Province.
 

 
Exh. 10.1 - 40

--------------------------------------------------------------------------------

 



 
5.14 Counterparts
 
This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
 
5.15 Severability
 
If any term or provision hereof or the application thereof to any circumstance
is, in any jurisdiction and to any extent, invalid or unenforceable, such term
or provision shall be ineffective as to such jurisdiction to the extent of such
invalidity or unenforceability without invalidating or rendering unenforceable
the remaining terms and provisions hereof or the application of such term or
provision to circumstances other than those as to which it is held invalid or
unenforceable.
 
5.16 Coming Into Effect
 
This Agreement replaces and supercedes the Amended and Restated Rights Plan
Agreement and is effective and in full force and effect in accordance with its
terms from and after the date hereof.
 
5.17 Reconfirmation
 
At or prior to the annual meeting of shareholders of the Corporation in the year
2014, provided that a Flip-in Event has not occurred prior to such time (other
than a Flip-in-Event which has been waived by the Board of Directors in
accordance with the terms of this Agreement), the Board of Directors shall
submit a resolution ratifying the continued existence of this Agreement until
the termination of the annual meeting of shareholders of the Corporation in the
year 2017 to the holders of Common Shares for their consideration and, if
thought advisable, approval.  Unless a majority of the votes cast by: (i) the
holders of Common Shares, and (ii) the Independent Shareholders, who vote in
respect of such resolution are voted in favour of the continued existence of
this Agreement until the termination of the annual meeting of shareholders of
the Corporation in the year 2017, the Board of Directors shall, immediately upon
the confirmation of the results of the votes on such resolution and without
further formality, be deemed to elect to redeem the Rights at the Redemption
Price.
 
5.18 Regulatory Approvals
 
Any obligation of the Corporation or action or event contemplated by this
Agreement shall be subject to the receipt of any requisite approval or consent
from any governmental or regulatory authority having jurisdiction in respect of
such matter.
 

 
Exh. 10.1 - 41

--------------------------------------------------------------------------------

 



 
5.19 Determinations and Actions by the Board of Directors
 
All actions and determinations (including all omissions with respect to the
foregoing) which are done or made by the Board of Directors, in good faith
pursuant to or in connection with the administration of this Agreement, shall
not subject any member of the Board of Directors to any liability whatsoever to
the holders of the Rights.
 
5.20 Notice of Proposed Actions
 
In case the Corporation shall propose after the Separation Time and prior to the
Expiration Time:
 
(a)  
to effect or permit (in cases where the Corporation's permission is required)
any Flip-in Event; or

 
(b)  
to effect the liquidation, dissolution or winding up of the Corporation or the
sale of all or substantially all of the Corporation's assets,

 
then, in each such case, the Corporation shall give to each holder of a Right,
in accordance with Section 5.8 hereof, a notice of such proposed action, which
shall specify the date on which such Flip-in Event, liquidation, dissolution, or
winding up is to take place, and such notice shall be so given at least 10
Business Days prior to the date of taking of such proposed action by the
Corporation.
 
5.21 Time of the Essence
 
Time shall be of the essence in this Agreement.
 
5.22 No Registration
 
In no event has the Corporation or the Rights Agent an obligation to issue or
deliver Rights or securities issuable on exercise of Rights to Persons who are
citizens, residents or nationals of any jurisdiction in which jurisdiction such
issue or delivery would be unlawful without registration of the relevant
Persons, securities or issue or delivery for such purposes.
 

 
Exh. 10.1 - 42

--------------------------------------------------------------------------------

 



 
Amendment and Restatement
 
The Amended and Restated Rights Plan Agreement is effective and in full force
and effect in accordance with its terms from and after May 4, 2011 and, is
hereby amended and restated as set forth herein and is, as so amended and
restated, ratified and confirmed by each of the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the 6th day of June, 2011.
 
TESCO CORPORATION
               
Per:
/s/ Dean Ferris
   
Name:            Dean Ferris
Title:       Sr. Vice President and
        General Counsel
       
Per:
/s/ Robert L. Kayl
   
Name:             Robert L. Kayl
Title:               Sr. Vice President and
        Chief Financial Officer



 


 
COMPUTERSHARE TRUST COMPANY OF CANADA
               
Per:
/s/ Gloria Gherasim
   
Name:     Gloria Gherasim
Title:       Account Manager
       
Per:
/s/ Connor Doyle
   
Name:      Connor Doyle
Title:        Account Manager



 


 

 
Exh. 10.1 - 43

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF RIGHTS CERTIFICATE
 
Certificate No.
_____________                                                                                                                     ____________
Rights
 
THE RIGHTS ARE SUBJECT TO REDEMPTION, AT THE OPTION OF THE CORPORATION, ON THE
TERMS SET FORTH IN THE RIGHTS AGREEMENT. IN CERTAIN CIRCUMSTANCES (SPECIFIED IN
SECTION 3.l(b) OF THE RIGHTS AGREEMENT), RIGHTS BENEFICIALLY OWNED BY AN
ACQUIRING PERSON OR TRANSFEREES OF AN ACQUIRING PERSON OR ITS AFFILIATES OR
ASSOCIATES (AS SUCH TERMS ARE DEFINED IN THE RIGHTS AGREEMENT) OR ANY PERSON
ACTING JOINTLY OR IN CONCERT WITH ANY OF THEM, SHALL BECOME VOID.
 
Rights Certificate
 
This certifies that ______________________________ or registered assigns, is the
registered holder of the number of Rights set forth above, each of which
entitles the registered holder thereof, subject to the terms, provisions and
conditions of the Shareholder rights Plan Agreement dated as of July 9, 1996, as
amended and restated on March 14, 2002, May 13, 2005, May 20, 2008 and May ·,
2011, as such may from time to time be amended or restated, (the "Rights
Agreement") between Tesco Corporation, a corporation incorporated under the laws
of the Province of Alberta (the "Corporation"), and Computershare Trust Company
of Canada, a trust company incorporated under the laws of Canada, as rights
agent (the "Rights Agent", which term shall include any successor Rights Agent
under the Rights Agreement), to purchase from the Corporation at any time after
the Separation Time (as such term is defined in the Rights Agreement) and prior
to the earlier of (i) the Termination Time (as such term is defined in the
Rights Agreement) and (ii) the termination of the annual meeting of the
Corporation in the year 2014 (or, if the continued existence of the Rights
Agreement is ratified at such annual meeting by a resolution passed by a
majority of votes cast by Independent Shareholders (as such term is defined in
the Rights Agreement) who vote in respect thereof, the termination of the annual
meeting of shareholders of the Corporation in the year 2017), one fully paid
common share of the Corporation (a "Common Share") at the Exercise Price
referred to below, upon presentation and surrender of this Rights Certificate
together with the Form of Election to Exercise duly executed and submitted to
the Rights Agent at its principal office in Calgary, Alberta or in such other
cities as may be designated by the Corporation from time to time.  The Exercise
Price shall initially be equal to three times the Market Price of one Common
Share per Right and shall be subject to adjustment in certain events as provided
for in the Rights Agreement.
 
In certain circumstances described in the Rights Agreement, the number of Common
Shares which each Right entitles the registered holder thereof to purchase shall
be adjusted as provided in the Rights Agreement.
 

 
Exh. 10.1 - 44

--------------------------------------------------------------------------------

 



 
This Rights Certificate is subject to all of the terms, provisions and
conditions of the Rights Agreement which terms, provisions and conditions are
hereby incorporated herein by reference and made a part hereof and to which
Rights Agreement reference is hereby made for a full description of the rights,
limitations of rights, obligations, duties and immunities thereunder of the
Rights Agent, the Corporation and the holders of the Rights Certificates. Copies
of the Rights Agreement are on file at the principal executive office of the
Corporation and are available upon written request.
 
This Rights Certificate, with or without other Rights Certificates, upon
surrender at any of the offices of the Rights Agent designated for such purpose,
may be exchanged for another Rights Certificate or Rights Certificates of like
tenor and date evidencing an aggregate number of Rights equal to the aggregate
number of Rights evidenced by the Rights Certificate or Rights Certificates
surrendered. If this Rights Certificate shall be exercised in part, the
registered holder shall be entitled to receive, upon surrender hereof, another
Rights Certificate or Rights Certificates for the number of whole Rights not
exercised.
 
Subject to the provisions of the Rights Agreement, the Rights evidenced by this
Certificate may be redeemed by the Corporation at a redemption price of $.00001
per Right, subject to adjustment in certain events, under certain circumstances
at its option.
 
No fractional Common Shares will be issued upon the exercise of any Rights
evidenced hereby, but in lieu thereof a cash payment will be made, as provided
in the Rights Agreement.
 
No holder of this Rights Certificate, as such, shall be entitled to vote or
receive dividends or be deemed for any purpose the holder of Common Shares or of
any other securities which may at any time be issuable upon the exercise hereof,
nor shall anything contained in the Rights Agreement or herein be construed to
confer upon the holder hereof, as such, any of the Rights of a shareholder of
the Corporation or any right to vote for the election of directors or upon any
matter submitted to shareholders at any meeting thereof, or to give or withhold
consent to any corporate action, or to receive notice of meetings or other
actions affecting shareholders (except as provided in the Rights Agreement), or
to receive dividends or subscription rights, or otherwise, until the Rights
evidenced by this Rights Certificate shall have been exercised as provided in
the Rights Agreement.
 

 
Exh. 10.1 - 45

--------------------------------------------------------------------------------

 

This Rights Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the Rights Agent.
 
WITNESS the facsimile signature of the proper officers of the Corporation.
 
Date: ____________________
 
TESCO CORPORATION
               
By:
     
Authorized Officer
       
By:
     
Authorized Officer



 
Countersigned:
 
COMPUTERSHARE TRUST COMPANY OF CANADA
               
By:
     
Authorized Officer
       
By:
     
Authorized Officer



 


 

 
Exh. 10.1 - 46

--------------------------------------------------------------------------------

 

FORM OF ASSIGNMENT
 
(To be executed by the registered holder if such holder desires to transfer the
Rights represented by this Rights Certificate.)
 
FOR VALUE RECEIVED __________________ hereby sells, assigns and transfers to
 
(Please print name and address of transferee) the Rights represented by this
Rights Certificate, together with all right, title and interest therein, and
hereby irrevocably constitutes and appoints _________________ as attorney, to
transfer the within Rights on the books of the Corporation, with full power of
substitution.
 
Dated: _______________
 
Signature Guaranteed:
 

 
Signature
 
(Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever.)



 
Signature must be guaranteed by a Canadian chartered bank, a Canadian trust
company, a member of a recognized stock exchange or a member of the Securities
Transfer Association Medallion (STAMP) Program.
 
______________________________________________________________________
 
(To be completed if true)
 
The undersigned hereby represents, for the benefit of all holders of Rights and
Common Shares, that the Rights evidenced by this Rights Certificate are not,
and, to the knowledge of the undersigned, have never been, Beneficially Owned by
an Acquiring Person or an Affiliate or Associate thereof or by any Person acting
jointly or in concert with any of the foregoing (all capitalized terms are used
as defined in the Rights Agreement).
 
Dated:
_____________________                                                                                                Signature:
__________________________
 

 
Exh. 10.1 - 47

--------------------------------------------------------------------------------

 

NOTICE
 
In the event the certification set forth above in the Form of Election to
Exercise is not completed upon exercise of the Right(s) evidenced hereby or in
the event that the certification set forth above in the Form of Assignment is
not completed upon the assignment of the Right(s) evidenced hereby, the
Corporation will deem the Beneficial Owner of the Right(s) evidenced by this
Rights Certificate to be an Acquiring Person or an Affiliate or Associate
thereof (as defined in the Rights Agreement) and, in the case of an assignment,
will affix a legend to that effect on any Rights Certificates issued in exchange
for this Rights Certificate.
 

 
Exh. 10.1 - 48

--------------------------------------------------------------------------------

 

(To be attached to each Rights Certificate)
 
FORM OF ELECTION TO EXERCISE
 
TO:           TESCO CORPORATION
 
The undersigned hereby irrevocably elects to exercise ________________________
whole Rights represented by the attached Rights Certificate to purchase the
Common Shares (or other securities or property) issuable upon the exercise of
such Rights and requests that certificates for such shares (or other securities
or title to such property) be issued in the name of:
 

     
(Name)
         
(Street)
         
(City and State or Province)
         
(Country, Postal Code or Zip Code)
         
SOCIAL INSURANCE, SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER



 

 
Exh. 10.1 - 49

--------------------------------------------------------------------------------

 

If such number of Rights shall not be all the Rights evidenced by this Rights
Certificate, a new Rights Certificate for the balance of such Rights shall be
registered in the name of and delivered to:
 

     
(Name)
         
(Street)
         
(City and State or Province)
         
(Country, Postal Code or Zip Code)
         
SOCIAL INSURANCE, SOCIAL SECURITY OR OTHER TAXPAYER IDENTIFICATION NUMBER



 
Dated:  _____________________
 
Signature Guaranteed:
 

 
Signature
 
(Signature must correspond to name as written upon the face of this Rights
Certificate in every particular, without alteration or enlargement or any change
whatsoever.)



 
Signature must be guaranteed by a Canadian chartered bank, a Canadian trust
company, a member of a recognized stock exchange or a member of the Securities
Transfer Association Medallion (STAMP) Program.
 
_____________________________________________________________________
 

 
Exh. 10.1 - 50

--------------------------------------------------------------------------------

 

(To be completed if true)
 
The undersigned hereby represents, for the benefit of all holders of Rights and
common Shares, that the Rights evidenced by this Rights Certificate are not,
and, to the knowledge of the undersigned, have never been, Beneficially Owned by
an Acquiring Person or an Affiliate or Associate thereof or by any Person acting
jointly or in concert with any of the foregoing (all capitalized terms are used
as defined in the Rights Agreement).
 
Dated:
______________________                                                                                                Signature:___________________________
 

 
Exh. 10.1 - 51

--------------------------------------------------------------------------------

 

NOTICE
 
In the event the certification set forth above in the Form of Election to
Exercise is not completed upon exercise of the Right(s) evidenced hereby or in
the event that the certification set forth above in the Form of Assignment is
not completed upon the assignment of the Right(s) evidenced hereby, the
Corporation will deem the Beneficial Owner of the Right(s) evidenced by this
Rights Certificate to be an Acquiring Person or an Affiliate or Associate
thereof (as defined in the Rights Agreement) and, in the case of an assignment,
will affix a legend to that effect on any Rights Certificates issued in exchange
for this Rights Certificate.
 


 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Exh. 10.1 - 52
 

--------------------------------------------------------------------------------
